     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 1 of 61

        CIVIL COURT OF THE CITY OF NEW YORK
        COUNTY OF NEW YORK: PART B

         JOYCE CULVER, LUZ D. LAUREANO, ARTHUR                              Index No. 6118/19
         SOUFFRONT JR., LUCAS R. FERNANDEZ, JAD AYOUJIL,
         RASHED AL QUDAH, JOSE ALFONSO, SUDCHAI
         BOONMEE, MARGARET WARGO, PETER WARGO,
       . MARLAINE WAIDE, ·RENA MILLER DEVEZA, NICOLE
         RUIMY, BEVERLY SHENKMAN, GERARD W.
         CARACCIOLI, PAUL J. CASALE, DAVID JOHNSON,
         MARIE GRACE WILLIAMS, MICHAEL KAHN, TONY
         CANDELA, SALLY WILFERT, MARK SETLOCK, JILL
         COOPER, and SAMANTHA KUGLER,                                      STIPULATION and
                                                                           CONSENT ORDER
                                                  Petitioners-Tenants,

                               -   against-

        230 W 107STREET LLC, MICHAEL GOLD, PESACH
        MILLER, ARCHROCK GROUP, and DEPARTMENT OF
        HOUSING PRESERVATION AND DEVELOPMENT OF THE
        CITY OF NEW YORK,

                                               Respondents-Owners.

                           Premises:     230 West 107th Street
                                         New York, New York 10025

             Upon reading the Order to Show Cause, filed June 20, 2019, the
       affirmation/ affidavit of petitioner, and the petitioner and respondent DHPD
       having appeared and no one having appeared in opposition,

             Now, on motion of petitioner and DHPD for an order, and such motion
       having been heard by me on July 19, 2019.

             IT IS HEREBY FOUND:

             1. That the respondents were properly served.

              2. Attached is a list of the violations issued by the Department of
       Housing Preservation and Development and by the Department of Buildings.
       Also attached is Schedule A which contains additional conditions that petitioners
       claim require correction.

             IT IS HEREBY ORDERED as follows:

               a) Tenant Samantha Kugler (Apt. lK) is individually added as petitioner
       in this proceeding. The caption is amended to reflect their inclusion.
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 2 of 61


              b) The respondents 230 W 107 Street LLC, Michael Gold, Pesach Miller,
        and Archrock Group shall correct all HPD violations, DOB violations, under the
        following schedule:

               c) The respondents shall correct all violations listed in the inspection
        report and on Schedule A and classified as "B" and "C" (hazardous) violation
        within 60 days of the date of service of this order, or be subject to civil penalties
        of $25-$100 per violation plus $10 per day per violation, said penalty to accrue
        from the end of the period set for compliance until the violation is corrected.

               d) The respondents shall correct all violations listed in the inspection
        report and on Schedule A and classified as" A" (non-hazardous) violations
        within 90 days of the date of service of this order, or be subject to civil penalties
        of $10-$50, said penalty to accrue commencing at the end of the period for
        compliance.

              e) Respondent owners shall correct the outstanding violations issued by
        the Department of Buildings as follows:

                   i. If the violation can be corrected without filing plans, respondent
       owners shall correct the violation within 60 days;

                     ii. If the violation requires the filing of plans, respondent owners
       shall file plans and applications within 60 days, and shall have until 6 months
       fron the date of this consent order to correct the violation; if the department of
       buildings does not approve the filed plans and applications, respondent owners
       shall diligently address any issue raised by the department, so the violations can
       be corrected within 6 months from the date of this consent order.

              f) Tenants shall provide access on three days' written notice from
       respondents in advance of requested access. Work to take place between 9 a.m.
       and 5 p.m. weekdays, however, if the respondents' workers do not arrive by 12
       p.m. noon, tenant need not remain in the apartment to provide access. In the
       event that a worker should fail to appear, or tenant should fail to provide access,
       notice shall be given promptly to opposing counsel by email, who shall attempt
       to resolve the issue.

              g) As to violations pertaining to concealed water leaks, respondents shall
       present proof to court of all steps taken to correct said condition if proceeding is
       restored to the court calendar.

              h) Failure by the respondents 230 W 107 Street LLC, Michael Gold,
       Pesach Miller, and Archrock Group, to correct violations listed on the inspection
       report and on Schedule A within the time periods required herein shall subject
       them to the contempt power of the Court. Petitioners shall be subject to
       comtempt for failure to provide access.
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 3 of 61

               i) Respondents shall replace all individual apartment heating systems to
        provide petitioners with central heat as required by the Housing Maintenance
        Code by October 1, 2019, unless the appropriate city department authorizes the
        individual apartment systems as provided by the Hoiusing Maintenance Code
        by that date.

              j) Attorneys acknowledge service of this order on behalf of their clients.

              k) This court will retain continuing jurisdiction over this mater.

              I) This proceeding may be restored to the calendar of the Housing Part
       where this order was signed to obtain a hearing on the issue of civil penalties,
       and a continuing order to correct the violations enumerated on Schedule A, and
       inspection report of this order, and such other and further relief, as the court
       deems just and proper by filing notice with the Clerk of the Housing Pat, Civil
       Court of the City of New York, 111 Centre Street, New York, New York, and by
       then mailing copies of said notice to all parties, including any attorney who may
       appeared for any party, at least (8) days prior to the date on which the
       proceeding will appear on the calendar, at the address listed below.

              m) Petitioners' claim for attorneys' fees is reserved.

                               [signatures on the following page]
              20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
         Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 4 of 61




                   We hereby consent to the entry of the above Order and Notice of Violation.
~-   .




                   Dated: August 9, 2019

!    I

J                  KELLNER HERLIHY GETTY & FRIEDMAN, LLP

                   By:   aDou
                   Attorneys for Petitioners
                   470 Park Avenue South, 7·• Floor
                   New York NY 10016-6819
                   Telephone: (212) 889-2121
                   Email: dak@khgflaw.com


                   LAW OFFICE OF TODD ROTHENBERG, ESQ.

                  By: _ _ _ _ _ _ _ __
                         Todd Rothenberg
                  Attorneys for Respondents-Owners
                  271 North Avenue, Suite 115
                  New Rochelle NY 10801
                  Telephone: (914) 235-7234
                  Email: todd@trothenbergesq.com


                  DEPARTMENT OF HOUSING PRESERVATION AND
                  DEVELOPMENT OF THE              OF NEW YORK
                                                          I


                  J3 y: ---l-..,l.-./,'"-L~~
                  100 Gold Stre • , 6" Floor
                  New York, ew York 10038


                                                      SO ORDERED:


                                                          ·-------··-·--------·
                                                              Hon. Jack Stoller
                                                  Judge of the Housing Court
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 5 of 61



                   We hereby consent to the entry of the above Order and Notice of Violation.

                   Dated: August 9, 2019


                   KELLNER HERLIHY GETIY & FRIEDMAN, LLP

                   By: _ _ _ _ _ _ _ __

                         Douglas A. Kellner
                  Attomeys for Petitioners
                  470 Park Avenue South, 7.. Floor
                  New York NY 10016-6819
                  Telephone: (212) 889-2121
                  Email: dak@khgflaw.com


                  LAW OFFICE OF TODD ROTHENBERG, ESQ.

                  By:
                        ~---~
                         Todd Rothenberg                                \
                 Attorrieys for Respondents-Owners
                 271 North Avenue, Suite 115
                 New Rochelle NY 10801
                 Telephone: (914) 235-7234
                 Email: todd@trothenbergesq.com


                 DEPARTMENT OF HOUSING PRESERVATION AND
                 DEVELOPMENT OF THE CITY OF NEW YORI< .

 . ------····.   ~y: __________
                                                              · - - - · - . , - - . , · · - - - · - • • - .. _.,.,..   ••·•-•--w••• -   """••~-·---~

                 100 Gold Street, 6'~ Floor
                 New York, New York 10038


                                                 SO ORDERED:


                                                              mJ--
                                                        Hon. Jack Stoller
                                                 Judge of the Housing Court
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 6 of 61

     230 West 107th Street
     Tenant           Apt.#   Location        Condition
     Luz 0. Loreano   41      Entrance door      •    There is over ~ gap under door.
                                                      Roaches, water bugs & mice have
                                                      entered through the gap.
                              Hallway            •    Light fixture does not work
                                                      properly. The light string has to
                                                      be pulled constantly before it
                                                      remains on, the string also needs
                                                      to be replaced.
                                                 •    Intercom is not working pr~er!Y_.
                              Kitchen            •    Some tiles are loose .
                                                 •    Shelves in cabinet are not
                                                      anchored properly. Some shelves
                                                      are bowing.
                                                 •    Fridge still has remnants of rat
                                                      nest in the back, fridge also leaks
                                                      on bottom and light bulb inside
                                                      needs to be replaced (the whole
                                                      fridge should be replaced because
                                                      ofrat's nest).
                                                 •    Rat fecal matter on stove and
                                                      oven and under oven. Stove
                                                      should be replaced.
                                                 •    Wood piece under sink that was
                                                      taken out to catch rat needs to be
                                                     _gut back
                              Livingroom         •    Pipe needs cover on top. It is
                                                      always raining grit and cement
                                                      pieces, especially when pipes
                                                      expand and contract.
                                                 •    Two electrical sockets do not
                                                      work.
                                                 •    Floor has not been treated in over
                                                      30 years. Many loose slats, wood
                                                      is rough, always getting splinters,
                                                      needs to be sanded and polyed.
                                                 •    Light switch does not work
                                                 •    Wall sources do not work
                                                     _gro_ger!Y_
                              Alcove             •    Electrical socket does not work
                                                 •    Light fixture does not work
                                                 •    Light switch does not work
                                                 •    Floor needs to be sanded and
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 7 of 61

                                                       polyed


     Tennant            Apt.#   Location           •   Condition
     Arthur Souffront   1F      Bedroom            •   Rats can be heard in the walls
                                Bathroom           •   Mold
     Lucas E.           LL2     Whole apartment    •   More than 50% underground
     Fernandez &                                   •   No proper fire exit (very small
     Rashed Al Qudah                                   window)
     & Jad Ayoujil                                 •   Rats in walls and ceilin_g_
                                Bathrooms and      •   Cockroach infested
                                Kitchen
     Jose Alfonso       1D      Bathroom           •   The outer glass of the double
                                                       glass window in the bathroom
                                                       has been partially broken for a
                                                       long time and mold has
                                                       accumulated in the borders
                                                       between~asses
    Joyce Culver        6H      Entire Apartment   •   Has not been painted in 9 years
                                Ceiling            •    Cracks in hallways ceiling
                                                   •    Cracks in office off living rooms
                                                   •    Cracks in bathroom ceiling
                                                   •    Cracks in bedroom ceilin_g_
                                Bathroom/Kitchen   •    Hot water not hot enough
                                                   •   Water takes 5-10 minutes to
                                                       become hot
    Margaret Wargo      SF      Bathroom/Kitchen   •    Insufficient hot water and water
    Peter                                              pressure on regular basis
                                                   •    Cockroach infestation
                                Bathroom           •    Ceiling has holes & loose falling
                                                       plaster
                                                   •   Mold all around the tub and edges
                                                       of floor tiles
                                                   •   Floor tiles are missing and moldy-
                                                       whole floor should be r~aced
                                Bedroom/Living     •   Windows do not hang properly
                                Room               •   Several window panes need to be
                                                       replaced due to film between
                                                       l'!Y_ers
                                Paint              •   Apt. has not been painted in 6+
                                                       years
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 8 of 61

                            Floors              •   Need to be sealed, sanded and
                                                    polyurethaned
                            Entrance door       •   Slams too quickly and loudly
                                                •   Needs to be painted
     Jill Cooper     6B     Dining area         •   Window needs to be replaced
                           . Kitchen            •   Window needs to be replaced
     Mark Setlock    4J     Entire 4th floor    •   Rat infestation
     Tony Candela    61     Bathroom/Kitchen    •   Water doesn't drain in the sink
                                                    since moving in
                                                •   Windows don't stay open
                                                •   Hot water takes too long to heat
                                                    l!P_
     Michael Kaan    SK    Foyer                •   Electric switch sticks, sometimes
                                                    does not engage when flipped.
                                                    Has to be flipped 2-3 times to
                                                    en_g_a_g_e
                           Kitchen              •   Tile floor lifted up and missing


     Marlaine Wade   2B
                           Apartment
                           Basement
                           (common)
                                               ..
                                               •
                                               •
                                                    Needs painting
                                                    Multiple sightings ofrats
                                                    Horrible stench
                           Bathroom            •    Hole in ceiling by heat pipe
                                               •    Extremely slow drainage in bath
                                                    tub
                                               •    Difficult to flush toilet
                                               •    Loose tiles ~bath tub
                           Kitchen             •    Mouse hole behind stove
                                               •    Mouse hole behind sink
           '
                           Living room         •    Mouse hole under radiator
                           Bed room            •    Mouse hole in corner (next to
                                                    bathroom)
                                               •    Floorboards under radiator need
                                                    repair
                           Whole apartment     •    All windows difficult to open and
                                                    close
    Beverly          1E    Bedroom             •    Install radiator (there is none)
    Shenkman                                   •    Bed bug infestation
                           Living room         •    Patch up rotted floor boards by
                                                    radiator
                           Bathroom            •    Leaky sink & bath tub
                           Entrance door       •    Lock is loose
     20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 9 of 61



                           Whole apartment     •    Several electrical sockets need
                                                    re_B_air - o_B_en, loose
    Gerard W.       2E     Kitchen             •    Rats present through a hole
    Caraccioli                                      behind the stove
                           Bathroom           •     Rats scratching and clawing in
                                                    the bathroom walls
                           Bedroom            •     Cracks in the wall
                                              •     Broken French doors leading to
                                                   balcony
                                              •    Rotten door frame
                                              •    Doors fell off in middle of winter
                                              •    Doors removed for 4 days while
                                                   trying to be "prepared"
                                              •    Terrible draft throughout the
                                                   winter months making the
                                                   a_B_artment ve~ cold
                           Hot water          •    Not consistently hot all year
                                              •    No need for use of cold water t<!.Q_
                           Heat               •    Sporadic heat throughout the
                                                   winter
                                              •    Multiple periods where tenants
                                                   had days w /out heat
                                              •    Heat pole in bathroom has not
                                                   worked in at least 2 years
                                              •    Forced to use electrical heaters
                                                   on many occasions which
                                                   increased out electric!!Y_ bill
                           Gen. building      •    Filthy laundry rooms/machines
                           maintenance        •    Filthy garbage rooms/chutes
                                              •    Di!!Y hallways
                           Front door         •    Sporadic in closing and locking
                           Security cameras   •    Low quality, we saw some of the
                                                   monitors in the basement and
                                                   you could not determine faces
                                                   clear!Y_
                           Cleanliness        •    Students constantly dumping
                                                   belongings in common areas;
                                                   from furniture to food
    Paul J Casale   3J    Whole apartment     •    Needs to be painted (requested
                                                   for 5 years and told appt. was "on
                                                   the list")
                                              •    Mice and roach problems
                                              •    Floors need sandin_g_ & coatiJ:!g_
      20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 10 of 61

                            Ceilings           •    Extensive chipping on ceilings &
                                                    cracks from numerous floods in
                                                   the apartment above
                                               •    Possible mold
                            Bathroom           •   Heat fixture in bathroom needs
                                                   replacement or removal -
                                                   e~osed wires
     Nicole Ruimy    6E     Bedroom            •   Ceiling light fixture/plug has not
                                                   worked for years (requested
                                                   calling electrician but was never
                                                   done)
                                               •   Big hole near radiator
                                               •   Crack on the wall
                            Bathroom           •   Toilet does not flush properly &
                                                   leaks every time it is flushed
                                               •   Heat pipe does not work if its
                                                   freezing_ durin__g_ winter
                            Kitchen            •   Sink cabinet is rotten
                                               •   Sink will often overflow
                                               •   Heat_JJ_iQe does not work
                            Whole apartment    •   Impossible to lower heat, too hot
                                                   durin_g winter
 HPD Building Info                                                                                                                                                                    8/1/19, 1:23 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 11 of 61




     he selected address: 230 WEST 107 STREET, Manhattan 10025

    his building has filed records with the New York State Division of Housing and CommunitY. Renewal at least one time from 1993 to the
    resent year and may contain one or more regulated apartments.

                          Range         Block      Lot      CD     CensusTract        Stories       A Units        B Units        Ownership             Registration#         Class
                          230-232       01878      0047 7          19500              6             66             0              PVT                   121705                B




                                                                                              MILLER PESACH 102                                                          NY    10029
                                         09/01/2020                                                                                STREET
                                         07/24/2019               230 W 107 STREET                                                 EAST 116                   New
                                                                                                                       102                                ST! York       NY    10029
                                         09/01/2020               LLC                                                              STREET
                                         07/24/2019                                                                                EAST 116                   New
                                                                                              EDELL ARI                102                                ST! York       NY    10029
                                         09/01/2020                                                                                STREET



                       Open Violations - ALL DATES
                       There are 173 Violations. Arranged by category: A class: 51 B class: 83                                     C class: 37 I class: 2

                       For Definitions of the columns indicated below, select glossary under the Services option (located at the upper
                       right).

                       To sort the columns, click on their underlined headers below in the blue area.




                                                                             § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV
                                                                             a uniform color at ceiling and west wall in the 1st room from east located at apt SENT
                                                                 Original    6f, 6th story, !st apartment from west at north                                   2019/07/09
                                  2019/07/05 B        501        13158783    § 27-2005 adm code properly repair the broken or defective intercom bell and           NOV        2019/08/27
                                  2019/07/09                     6534339     return buzzer system located at apt 6g, 6th story, 2nd apartment from west at          SENT
                                                                 Original    north                                                                                  2019/07/09
                                2019/07/05    c       672        13158873    § 27-2033 adm code provide ready access to buildings heating system boiler room NOV        2019/07/22
                       Basement 2019/07/09                       6534338     door locked at basement                                                         CERT       2019/07/10
                                                                 Original                                                                                    2019/07/10
                                  2019/07/01 B        508        13152549    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/08/26
                                  2019/07/08                     6532955     a uniform color at ceiling and all walls in the bathroom located at apt 2b, 2nd   SENT
                                                                 Original    story, 2nd apartment from west at north                                           2019/07/08
                                  2019/07/01 A        550        13152550    § 27-2017.3 hmc: trace and repair the source and abate the visible mold                NOi SENT 2019/10/25
                                  2019/07/08                     6532956     condition ... at ceiling 2 square feet in the bathroom located at apt 2b, 2nd story,   2019/07/08
                                                                 Original    2nd apartment from west at north
                                  2019/07/01 B        502        13152551    § 27-2005 adm code properly repair with similar material the broken or defective NOV        2019/08/26
                                  2019/07/08                     6532955     ceramic tiles at east wall in the bathroom located at apt 2b, 2nd story, 2nd     SENT
                                                                 Original    apartment from west at north                                                     2019/07/08


https ://hpdo n Iine. hpdnyc. org/H P Don line/se Iect_a pp Iication. aspx                                                                                                              Page 1 of 9
 HPD Building Info                                                                                                                                                       8/1/19, 1: 23 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     StipulationSFand 2019/07/03
                      Consent    c Order
                                    568
                                            Culver v 230 W 107 Street LLC Index No 6 NOi
                                         13156700 hmc adm code:§ 27-2017.4 abate the infestation consisting of roaches in the
                                                                                                                              Pg 12 of 61
                                                                                                                               SENT 2019/08/03
                      5      2019/07/08               6532143     entire apartment located at apt Sf, 5th story, 2nd apartment from north at east         2019/07/08
                                                      Original
                      SF     2019/07/03 A      529    13156792    § 27-2005 adm code refit the upper sash of the south wall window in the 4th room NOV        2019/10/25
                      5      2019/07/08               6532141     from north located at apt Sf, 5th story, 2nd apartment from north at east        SENT
                                                      Original                                                                                     2019/07/08
                      SF     2019/07/03 A      583    13156830    § 27-2026, 2027 hmc: properly repair the source and abate the evidence of a water NOV        2019/10/25
                      5      2019/07/08               6532141     leak at ceiling in the bathroom located at apt Sf, 5th story, 2nd apartment from  SENT
                                                      Original    north at east                                                                     2019/07/08
                     SF      2019/07/03 B     508     13156836    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/08/26
                     5       2019/07/08               6532142     a uniform color the ceiling and east wall in the bathroom located at apt Sf, 5th  SENT
                                                      Original    story, 2nd apartment from north at east                                           2019/07/08
                     SF      2019/07/03 A     502     13156871    § 27-2005 adm code properly repair with similar material the broken or defective       NOV        2019/10/25
                     5       2019/07/08               6532141     ceramic tiles at floor in the bathroom located at apt Sf, 5th story, 2nd apartment     SENT
                                                      Original    from north at east                                                                     2019/07/08
                     SF      2019/07/03 A     556     13156902    § 27-2013 adm code paint with light colored paint to the satisfaction of this         NOV        2019/10/25
                     5       2019/07/08               6532141     department the ceiling and all walls in the kitchen located at apt Sf, 5th story, 2nd SENT
                                                      Original    apartment from north at east                                                          2019/07/08
                     SF      2019/07/03 A     550     13156910   § 27-2017.3 hmc: trace and repair the source and abate the visible mold                 NOi SENT 2019/10/25
                     5       2019/07/08               6532961    condition ... at ceiling (2 sq ft) in the bathroom located at apt Sf, 5th story, 5th    2019/07/08
                                                      Original   apartment from north at east
                     SF      2019/07/03 A     529     13156961   § 27-2005 adm code refit the upper sash of the south wall window in the !st room NOV        2019/10/25
                     5       2019/07/08               6532141    from north located at apt Sf, 5th story, 2nd apartment from north at east        SENT
                                                      Original                                                                                    2019/07/08
                     SF      2019/07/03 A     554     13156967   § 27-2005 adm code paint metal in accordance with dept. regulation the apartment NOV           2019/10/25
                     5       2019/07/08               6532141    door in the entrance located at apt Sf, 5th story, 2nd apartment from north at east SENT
                                                      Original                                                                                       2019/07/08
                     SJ      2019/07/03 A     502     13157003   § 27-2005 adm code properly repair with similar material the broken or defective        NOV        2019/10/25
                     5       2019/07/08               6532140    ceramic tiles at floor in the bathroom located at apt Sj, 5th story, 4th apartment      SENT
                                                      Original   from east at south                                                                      2019/07/08
                     SJ      2019/07/03 A     556     13157024   § 27-2013 adm code paint with light colored paint to the satisfaction of this           NOV        2019/10/25
                     5       2019/07/08               6532140    department the ceiling and all walls in the bathroom located at apt Sj, 5th story,      SENT
                                                      Original   4th apartment from east at south                                                        2019/07/08
                     SJ      2019/07/03 A     556    13157032    § 27-2013 adm code paint with light colored paint to the satisfaction of this           NOV        2019/10/25
                     5       2019/07/08              6532140     department the ceiling and all walls in the 3rd room from north at east located at      SENT
                                                      Original   apt Sj, 5th story.4th apartment from east at south                                      2019/07/08
                     SJ      2019/07/03 A     556    13157041    § 27-2013 adm code paint with light colored paint to the satisfaction of this           NOV        2019/10/25
                     5       2019/07/08              6532140     department the ceiling and all walls in the 2nd room from north located at apt Sj,      SENT
                                                     Original    5th story, 4th apartment from east at south                                             2019/07/08
                     SJ      2019/07/03 A     556    13157044    § 27-2013 adm code paint with light colored paint to the satisfaction of this           NOV        2019/10/25
                     5       2019/07/08              6532140     department the ceiling and all walls in the kitchen located at apt Sj, 5th story, 4th   SENT
                                                     Original    apartment from east at south                                                            2019/07/08
                     SJ     2019/07/03 A      554    13157053    § 27-2005 adm code paint metal in accordance with dept. regulation heat riser in        NOV        2019/10/25
                     5      2019/07/08               6532958     the bathroom located at apt 5j,5th story, 4th apartment from east at south              SENT
                                                     Original                                                                                            2019/07/08
                     SJ     2019/07/03 A      554    13157063    § 27-2005 adm code paint metal in accordance with dept. regulation heat riser in        NOV        2019/10/25
                     5      2019/07/08               6532958     the foyer located at apt Sj, 5th story, 4th apartment from east at south                SENT
                                                     Original                                                                                            2019/07/08
                     SJ     2019/07/03 A      506    13157071    § 27-2005 adm code replace with new the missing escutcheon plate at top of riser NOV        2019/10/25
                     5      2019/07/08               6532958     in the foyer located at apt Sj, 5th story, 4th apartment from east at south      SENT
                                                     Original                                                                                     2019/07/08
                     SJ     2019/07/03 A      505    13157083    § 27-2005 adm code replace with new the broken or defective base cabinet at sink NOV        2019/10/25
                     5      2019/07/08               6532958     in the foyer located at apt Sj, 5th story, 4th apartment from east at south      SENT
                                                     Original                                                                                     2019/07/08
                     SJ     2019/07/03 A      556    13157088    § 27-2013 adm code paint with light colored paint to the satisfaction of this           NOV        2019/10/25
                     5      2019/07/08               6532140     department the ceiling and all walls in the foyer located at apt Sj, 5th story, 4th     SENT
                                                     Original    apartment from east at·south                                                            2019/07/08
                     SK     2019/07/03 A      501    13157125    § 27-2005 adm code properly repair the broken or defective light switch at east         NOV        2019/10/25
                     5      2019/07/08               6532138     wall in the foyer located at apt Sk, 5th story, !st apartment from south at west        SENT
                                                     Original                                                                                            2019/07/08
                     SK     2019/07/03 A      502    13157132    § 27-2005 adm code properly repair with similar material the broken or defective NOV              2019/10/25
                     5      2019/07/08               6532138     ceramic tiles at floor in the kitchen located at apt Sk, 5th story, !st apartment from SENT
                                                     Original    south at west                                                                          2019/07/08
                     SK     2019/07/03 A      508    13157142    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/10/25
                     5      2019/07/08               6532957     a uniform color the ceiling and all walls in the !st room from north located at apt SENT
                                                     Original    Sk, 5th story, !st apartment from south at west                                     2019/07/08
                     SK     2019/07/03 A      508    13157145    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/10/25
                     5      2019/07/08               6532957     a uniform color the ceiling and all walls in the private hallway located at apt Sk, SENT
                                                     Original    5th story, !st apartment from south at west                                         2019/07/08
                     SK     2019/07/03 A     508     13157149    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/10/25
                     5      2019/07/08               6532957     a uniform color the ceiling in the kitchen located at apt Sk, 5th story, lst      SENT
                                                     Original    apartment from south at west                                                      2019/07/08
                     SK     2019/07/03 A     508     13157150    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV             2019/10/25



https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                                                                                                              Page 2 of 9
 HPD Building Info                                                                                                                                                          8/1/19, 1:23 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation5 and 2019/07/08
                      Consent Order 6532957
                                       Culver    v 230
                                            a uniform        Wceiling
                                                      color the  107      Street
                                                                      and all walls in theLLC          Index
                                                                                           foyer located            No
                                                                                                         at apt Sk, 5th     6 SENT
                                                                                                                        story, Pg 13 of 61
                                                       Original    !st apartment from south at west                                                         2019107108
                      SK      2019107103 A      508    13157152    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019110125
                      5       2019107108               6532957     a uniform color the ceiling and all walls in the bathroom located at apt Sk, 5th  SENT
                                                       Original    story, 1st apartment from south at west                                           2019/07/08
                      SK      2019/07/03 A      508    13157153    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/10/25
                      5       2019/07/08               6532957     a uniform color the ceiling and all walls in the 4th room from north located at apt SENT
                                                       Original    Sk, 5th story, !st apartment from south at west                                     2019/07/08
                     SK       2019/07103   c    568    13157157    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the             NO! SENT 2019/08/03
                     5        2019/07/08               6532139     entire apartment located at apt Sk, 5th story, I st apartment from south at west         2019/07/08
                                                       Original
                     6B       2019/07/03   c    505    13157183    § 27-2005 adm code replace with new the broken or defective glass pane at upper NOV             2019/07/21
                     6        2019/07/08               6532137     sash window at north wall in the kitchen located at apt 6b, 6th story, !st apartment SENT
                                                       Original    from west at north                                                                   2019/07108
                     SF       2019/07/03 A      556    13159025    § 27-2013 adm code paint with light colored paint to the satisfaction of this            NOV         2019/10125
                     5        2019/07/08               6532960     department at ceiling in the bathroom located at apt Sf, 5th story, 5th apartment        SENT
                                                       Original    from north at east                                                                       2019/07/08·
                     SJ       2019/07/03   c    568   13159280     hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the             NO! SENT 2019/08/03
                     5        2019/07/08              6532959      entire apartment located at apt Sj, 5th story, 4th apartment from east at south          2019/07/08
                                                      Original
                     6F       2019/07/05 B     508    13158633     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/08/26
                     6        2019107/08              6532964      a uniform color at ceiling and west wall in the !st room from east located at apt SENT
                                                      Original     6f, 6th story, !st apartment from west at north                                   2019/07108
                     6F       2019107105 B     550    13158728     § 27-2017.3 hmc: trace and repair the source and abate the visible mold                 NO! SENT 2019/08/26
                     6        2019/07/08              6532965      condition ... at ceiling approx IO square feet in the bathroom located at apt 6f, 6th   2019/07/08
                                                      Original     story, !st apartment from west at north
                     6F       2019/07/05   c   568    13158761    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the             NO! SENT 2019108/03
                     6        2019107/08              6532966     entire apartment located at apt 6f, 6th story, !st apartment from west at north          2019/07/08
                                                      Original
                              2019/07/05   c   672    13158828    § 27-2033 adm code provide ready access to buildings heating system boiler room NOV        2019/07/21
                     Basement 2019/07/08              6532963     door locked at basement                                                         CERT       2019/07/10
                                                      Original                                                                                    2019/07/10
                     6H       2019/07/05 B     508    13158839    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/08/26
                     6        2019/07/08              6532%2      a uniform color at ceiling and east wall in the !st room from east located at apt SENT
                                                      Original    6h, 6th story, 3rd apartment from west at north                                   2019/07/08
                     6H       2019/07/05 B     508    13158854    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV         2019/08/26
                     6        2019/07/08              6532962     a uniform color at ceiling in the 2nd room from east located at apt 6h, 6th story, SENT
                                                      Original    !st apartment from west at north                                                   2019/07108
                     6H       2019/07/05   c   670.   13158864    § 27-2031 adm code provide hot water at all hot water fixtures in the entire             NOV        2019/07/18
                     6        2019/07/08              6531995     apartment located at apt 6h, 6th story, 3rd apartment from west at north                 SENT
                                                      Original                                                                                             2019/07/08
                     IE       2019106/28 B     501    13152420    § 27-2005 adm code properly repair the broken or defective electricial outlets at        NOV        2019/08/21
                     I        2019/07/03              6529171     south and west walls in the 4th room from north located at apt le, !st story, !st        SENT
                                                      Original    apartment from north at east                                                             2019/07/03
                     IE       2019/06/28 B     579    13152422    § 27-2026 adm code repair the leaky and/or defective faucets cold water at          NOV        2019/08/21
                     I        2019/07/03              6529171     washbasin in the bathroom located at apt le, !st story, !st apartment from north at SENT
                                                      Original    east                                                                                2019/07/03
                     IE      2019/06/28 B      579    13152423    § 27-2026 adm code repair the leaky and/or defective faucets hot water at tub in         NOV        2019/08/21
                     I       2019/07/03               6529171     the bathroom located at apt le, !st story, !st apartment from north at east              SENT
                                                      Original                                                                                             2019/07/03
                     IE      2019/06/28 B      501    13152424    § 27-2005 adm code properly repair the broken or defective mortise lock and              NOV        2019/08/21
                     I       2019/07/03               6529171     assembly at apt entrance door located at apt le, !st story, !st apartment from           SENT
                                                      Original    north at east                                                                            2019/07/03
                     IE      2019/06/28    c   568    13152425    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches located at         NO! SENT 2019/07/29
                     I       2019/07/03               6529172     apt le, !st story, !st apartment from north at east                                      2019/07/03
                                                      Original
                     IE      2019/06128    c   569    13152426    hmc adm code: § 27-2017.4 abate the infestation consisting of mice located at apt NO! SENT 2019/07/29
                     I       2019/07/03               6529172     le, !st story, !st apartment from north at east                                   2019/07/03
                                                      Original
                     IE      2019/06/28 B      1503   13152427    § 27-2046. l hmc: repair or replace the carbon monoxide detecting device(s).             NOV        2019/08/21
                     I       2019/07/03               6529171     which is defective located at apt le, !st story, !st apartment from north at east        SENT
                                                      Original                                                                                             2019107/03
                     IE      2019/06/28 B      702    13152428    § 27-2045 adm code repair or replace the smoke detector which is defective               NOV        2019/08/21
                     I       2019/07103               6529171     located at apt le, !st story, !st apartment from north at east                           SENT
                                                      Original                                                                                             2019/07/03
                     2B      2019/07/01 B      649.   13152514    § 27-2026 adm code remove all obstructions and repair all defects in drain at            NOV        2019/08/21
                     2       2019107/03               6529178     bathtub in the bathroom located at apt 2b, 2nd story, 2nd apartment from west at         SENT
                                                      Original    north                                                                                    2019/07/03
                     2B      2019/07/01 B      593.   13152516    § 27-2026 adm code repair the flushing apparatus and maintain same so as to              NOY        2019/08/21
                     2       2019/07/03               6529178     flush effectively the water closet .. in the bathroom located at apt 2b, 2nd story,      SENT
                                                      Original    2nd apartment from west at north                 ·                                       2019107/03
                     2B      2019/07/01 B      501    13152518    § 27-2005 adm code properly repair the broken or defective mortise lock at door          NOV        2019108/21
                     2       2019/07/03               6529178     in the entrance located at apt 2b, 2nd story, 2nd apartment from west at north           SENT



https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                                                                                                                 Page 3 of 9
 HPD Building Info                                                                                                                                                        8/1/19, 1:23 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Original
                                      Culver v 230 W 107 Street LLC Index No 6 2019/07/03
                                                                                Pg 14 of 61
                      2B     2019/07/01    c    530    13JS25!9    § 27-200S, 2007 adm code arrange and make self-closing the doors .. in the           NOV        2019/07/29
                      2      2019/07/03                6S29179     entrance located at apt 2b, 2nd story, 2nd apartment from west at north              SENT
                                                       Original                                                                                         2019/07/03
                      2B     2019/07/01 B       S02    131S2S20    § 27-200S adm code properly repair with similar material the broken or defective NOV          2019/08/21
                      2      2019/07/03                6S29178     ceramic tiles at floor and east wall in the bathroom located at apt 2b, 2nd story, SENT
                                                       Original    2nd apartment from west at north                                                   2019/07/03
                      2B     2019/07/01 B       508    131S252S    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV            2019/08/21
                      2      2019/07/03                6S29178     a uniform color at ceiling and all walls in the kitchen located at apt 2b, 2nd story, SENT
                                                       Original    2nd apartment from west at north                                                      2019/07/03
                      2B     2019/07/01 B       508    13JS2532    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV         2019/08/21
                      2      2019/07/03                6529178     a uniform color at ceiling and all walls in the 4th room from north located at apt SENT
                                                       Original    2b, 2nd story, 2nd apartment from west at north                                    2019/07/03
                      2B     2019/07/01 B       SOI    131S253S    § 27-200S adm code properly repair the broken or defective electrical outlet at     NOV        2019/08/21
                      2      2019/07/03                6S29178     east wall in the 4th room from north located at apt 2b, 2nd story, 2nd apartment    SENT
                                                       Original    from west at north                                                                  2019/07/03
                      2B     2019/07/01 B       S08    13JS2539    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV         2019/08/21
                      2      2019/07/03                6529178     a uniform color at ceiling and all walls in the 2nd room from north located at apt SENT
                                                       Original    2b, 2nd story, 2nd apartment from west at north                                    2019/07/03
                     2B      2019/07/01 B      S02    13JS2546     § 27-200S adm code properly repair with similar material the broken or defective NOV         2019/08/21
                     2       2019/07/03               6529178      wood floor in the !st room from north located at apt 2b, 2nd story, 2nd apartment SENT
                                                      Original     from west at north                                                                2019/07/03
                     2E      2019/07/01   c    S69    131S25S9     hmc adm code: § 27-2017.4 abate the infestation consisting of mice in the entire    NOi SENT 2019/07/29
                     2       2019/07/03               6529177      apartment located at apt 2e, 2nd story, !st apartment from north at east            2019/07/03
                                                      Original
                     2E      2019/07/01 B      508    131S2563     § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV         2019/08/21
                     2       2019/07/03               6S2917S      a uniform color at ceiling and all walls in the !st room from north located at apt SENT
                                                      Original     2e,2nd story, !st apartmentfrom north at east                                      2019/07/03
                     2E      2019/07/01   c    SOI    13JS2567     § 27-200S adm code properly repair the broken or defective wood door to patio in NOV         2019/07/16
                     2       2019/07/03               6S29176      the !st room from north located at apt 2e, 2nd story, !st apartment from north at SENT
                                                      Original     east                                                                              2019/07/03
                     2E      2019/07/01 B      502    131S2568    § 27-200S adm code properly repair with similar material the broken or defective NOV         2019/08/21
                     2       2019/07/03               6S2917S     wood floor in the !st room from north located at apt 2e, 2nd story, !st apartment SENT
                                                      Original    from north at east                                                                2019/07/03
                     2E      2019/07/01 B      S08    131S2569    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV          2019/08/21
                     2       2019/07/03               652917S     a uniform color at ceiling in the !st room from north located at apt 2e, 2nd story, SENT
                                                      Original    !st apartment from north at east                                                    2019/07/03
                     2E      2019/07/01 B      S08    13JS2570    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV         2019/08/21
                     2       2019/07/03               6S2917S     a uniform color at ceiling and all walls in the 3rd room from north located at apt SENT
                                                      Original    2e, 2nd story, !st apartment from north at east                                    2019/07/03
                     2E      2019/07/01 B      S02    131S257!    § 27-200S adm code properly repair with similar material the broken or defective NOV        2019/08/21
                     2       2019/07/03               6S2917S     ceramic tiles at east wall in the bathroom located at apt 2e, 2nd story, !st     SENT
                                                      Original    apartment from north at east                                                     2019/07/03
                     3J      2019/07/01 B      S08    13JS2578    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV              2019/08/21
                     3       2019/07/03               6S29173     a uniform color at ceiling and all walls in the foyer located at apt 3j, 3rd story, 4th SENT
                                                      Original    apartment from east at south                                                            2019/07/03
                     3J     2019/07/01 B       S08    131S2579    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV            2019/08/21
                     3      2019/07/03                6S29173     a uniform color at ceiling and all walls in the kitchen located at apt 3j, 3rd story, SENT
                                                      Original    4th apartment from east at south                                                      2019/07/03
                     3J     2019/07/01    c    S69    131S258!    hmc adm code: § 27-2017.4 abate the infestation consisting of mice in the entire    NOi SENT 2019/07/29
                     3      2019/07/03                6S29174     apartment located at apt 3j, 3rd story, 4th apartment from east at south            2019/07/03
                                                      Original
                     3J     2019/07/01    c    S68    13JS2582    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the        NOi SENT 2019/07/29
                     3      2019/07/03                6S29174     entire apartment located at apt 3j, 3rd story, 4th apartment from east at south     2019/07/03
                                                      Original
                     3J     2019/07/01 B       S02    13!S258S    § 27-200S adm code properly repair with similar material the broken or defective NOV        2019/08/21
                     3      2019/07/03                6S29173     wood floor in the foyer located at apt 3j, 3rd story, 4th apartment from east at SENT
                                                      Original    south                                                                            2019/07/03
                     3J     2019/07/01 B       689    13JS2587    § 27-200S, 2006, 2037 hmc: properly repair and abate unsafe electric wiring         NOV        2019/08/21
                     3      2019/07/03                6529173     condition consisting of exposed electrical wiring at west wall in the bathroom      SENT
                                                      Original    located at apt 3j,3rd story, 4th apartment from east at south                       2019/07/03
                     3J     2019/07/01 B       508    !3JS2588    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV           2019/08/21
                     3      2019/07/03                6S29!73     a uniform color at ceiling and all walls in the bathroom located at apt3j,3rd story, SENT
                                                      Original    4th apartment from east at south·                                                    2019/07/03
                     3J     2019/07/01 B       S02    131SzS90    § 27-200S adm code properly repair with similar material the broken or defective NOV           2019/08/21
                     3      2019/07/03                6529173     ceramic tiles at west and south walls in the bathroom located at apt 3j, 3rd story, SENT
                                                      Original    4th apartment from east at south                                                    2019/07/03
                     3J     2019/07/01 B       502    131S2591    § 27-200S adm code properly repair with similar material the broken or defective NOV          2019/08/21
                     3      2019/07/03                6S29173     wood floor in the kitchen located at apt 3j, 3rd story, 4th apartment from east at SENT
                                                      Original    south                                                                              2019/07/03
                     3J     2019/07/01 B       S08    13JS2592    § 27-200S adm code repair the broken or defective plastered surfaces and paint in NOV         2019/08/21
                     3      2019/07/03                6529173     a uniform color at ceiling and all walls in the 3rd room from north located at apt SENT
                                                      Original    3j, 3rd story, 4th apartment from east at south                                    2019/07/03



https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                                                                                                               Page 4 of 9
 HPD Building Info                                                                                                                                                                  8/1/19, 1:23 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation31and Consent
                       2019/07/01 B Order
                                     502    Culver
                                          13152593      v 230
                                                   § 27-2005      Wproperly
                                                             adm code 107repair
                                                                            Street      LLC
                                                                                with similar          Index
                                                                                             material the broken orNo   6 NOV
                                                                                                                   defective Pg 152019/08/21
                                                                                                                                    of 61
                         3         2019/07/03                    6529173      wood floor in the 3rd room from north located at apt 3j, 3rd story, 4th apartment     SENT
                                                                 Original     from east at south                                                                    2019/07/03
                         31        2019/07/01 B         702      13152594     § 27-2045 adm code repair or replace the smoke detector defective in the entire       NOV        2019/08/21
                         3         2019/07/03                    6529173      apartment located at apt 3j, 3rd story, 4th apartment from east at south              SENT
                                                                 Original                                                                                           2019/07/03
                        31         2019/07/01 B         1503     13152595     § 27-2046.1 hmc: repair or replace the carbon monoxide detecting device(s).           NOV        2019/08/21
                        3          2019/07/03                    6529173      defective in the entire apartment located at apt 3j, 3rd story, 4th apartment from    SENT
                                                                 Original     east at south                                                                         2019/07/03
                        4K         2019/07/02 A         505      13152655     § 27-2005 adm code replace with new the broken or defective marble door saddle NOV         2019/10/20
                        4          2019/07/03                    6529180      in the bathroom located at apt 4k, 4th story, !st apartment from south at west, SENT
                                                                 Original     section at west                                                                 2019/07/03
                        4K         2019/07/02 A         554      13152656     § 27-2005 adm code paint metal in accordance with dept. regulation steam riser in NOV        2019/10/20
                        4          2019/07/03                    6529180      the bathroom located at apt 4k,4th story, !st apartment from south at west,       SENT
                                                                 Original     section at west                                                                   2019/07/03
                        4K         2019/07/02 A        529       13152657     § 27-2005 adm code refit doors to upper cabinet at south wall in the kitchen          NOV        2019/10/20
                        4          2019/07/03                    6529180      located at apt 4k, 4th story, !st apartment from south at west , section at west      SENT
                                                                 Original                                                                                           2019/07/03
                        4K         2019/07/02 A        529      13152658      § 27-2005 adm code refit doors to upper cabinet at north wall in the kitchen          NOV        2019/10/20
                        4          2019/07/03                   6529180       located at apt 4k, 4th story, !st apartment from south at west, section at west       SENT
                                                                 Original                                                                                           2019/07/03
                        4K         2019/07/02 B        501      13152659      § 27-2005 adm code properly repair the broken or defective base cabinet at sink      NOV        2019/08/21
                        4          2019/07/03                   6529181       in the kitchen located at apt 4k, 4th story, 1st apartment from south at west ,      SENT
                                                                Original      section at west                                                                      2019/07/03
                        4K        2019/07/02 B         501      13152660      § 27-2005 adm code properly repair the broken or defective counter balances at       NOV        2019/08/21
                        4         2019/07/03                    6529181       lower window sash in the kitchen located at apt 4k, 4th story, !st apartment from    SENT
                                                                Original      south at west , section at west                                                      2019/07/03
                        4K        2019/07/02 B         501      13152661     § 27-2005 adm code properly repair the broken or defective mortise lock at door       NOV        2019/08/21
                        4         2019/07/03                    6529181      in the entrance located at apt 4k, 4th story, !st apartment from south at west ,      SENT
                                                                Original     section at west                                                                       2019/07/03
                        4K        2019/07/02 B         702      13152662     § 27-2045 adm code repair or replace the smoke detector defective in the entire       NOV        2019/08/21
                        4         2019/07/03                    6529181      apartment located at apt 4k, 4th story, !st apartment from south at west , section at SENT
                                                                Original     west                                                                                  2019/07/03
                        4K        2019/07/02 B         1503     13152663     § 27-2046.1 hmc: repair or replace the carbon monoxide detecting device(s).           NOV        2019/08/21
                        4         2019/07/03                    6529181      defective in the entire apartment located at apt 4k, 4th story, 1st apartment from    SENT
                                                                Original     south at west , section at west                                                       2019/07/03
                        4K        2019/07/02    c      568      13152664     hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the          NOi SENT 2019/07/29
                        4         2019/07/03                    6529182      entire apartment located at apt 4k, 4th story, !st apartment from south at west ,     2019/07/03
                                                                Original     section at west
                        4K        2019/07/02 B         501      13152665     § 27-2005 adm code properly repair the broken or defective counter balances at        NOV        2019/08/21
                        4         2019/07/03                    6529181      lower window sash in the !st room from north located at apt 4k, 4th story, 1st        SENT
                                                                Original     apartment from south at west , section at west                                        2019107/03
                        4K        2019/07/02 B         508      13152666     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV           2019/08/21
                        4         2019/07/03                    6529181      a uniform color all the walls through-out in the entire apartment located at apt 4k, SENT
                                                                Original     4th story, 1st apartment from south at west , section at west                        2019/07/03
                        4K        2019/07/02 B         508      13152667     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/08/21
                        4         2019/07/03                    6529181      a uniform color all the ceilings through-out in the entire apartment located at apt SENT
                                                                Original     4k, 4th story, 1st apartment from south at west, section at west                    2019/07/03
                        4A        2019/07/02    c      530      13152669     § 27-2005, 2007 adm code arrange and make self-closing the doors ..... in the        NOV        2019/07/29
                        4         2019/07/03                    6529189      entrance located at apt 4a, 4th story, 2nd apartment from south at west , section at SENT
                                                                Original     west                                                                                 2019/07/03
                       4A         2019/07/02 A         554      13152670     § 27-2005 adm code paint metal in accordance with dept. regulation the radiator       NOV        2019/10/20
                       4          2019/07/03                    6529186      in the 1st room from north located at apt 4a, 4th story, 2nd apartment from south     SENT
                                                                Original     at west , section at west                                                             2019/07/03
                       4A         2019/07/02 B         508      13152671     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/08/21
                       4          2019/07/03                    6529187      a uniform color all the walls in the !st room from north located at apt 4a, 4th   SENT
                                                                Original     story, 2nd apartment from south at west , section at west                         2019/07/03
                       4A         2019/07/02    c      508      13152672     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV           2019/07/16
                       4          2019/07/03                    6529188      a uniform color the ceiling in the 1st room from north located at apt 4a, 4th story, SENT
                                                                Original     2nd apartment from south at west , section at west                                   2019/07/03
                       4A         2019/07/02 A        502      13152673      § 27-2005 adm code properly repair with similar material the broken or defective      NOV        2019/10/20
                       4          2019/07/03                   6529186       vinyl floor tiles in the kitchen located at apt 4a, 4th story, 2nd apartment from     SENT
                                                               Original      south at west , section at west                                                       2019/07/03
                       4A         2019/07/02 A        502      13152674      § 27-2005 adm code properly repair with similar material the broken or defective NOV        2019/10/20
                       4          2019/07/03                   6529186       caulking around bathtub area in the bathroom located at apt 4a, 4th story, 2nd   SENT
                                                               Original      apartment from south at west , section at west                                   2019/07/03
                       4A         2019/07/02 B        501      13152675      § 27-2005 adm code properly repair the broken or defective base cabinet at        NOV        2019/08/21
                       4          2019/07/03                   6529187       wash/basin in the bathroom located at apt 4a, 4th story, 2nd apartment from south SENT
                                                               Original      at west, section at west                                                          2019/07/03
                       4A         2019/07/02 B         1503    13152676      § 27-2046. J hmc: repair or replace the carbon monoxide detecting device(s).          NOV        2019/08/21
                       4          2019/07/03                   6529187       defective in the entire apartment located at apt 4a, 4th story, 2nd apartment from    SENT
                                                               Original      south at west , section at west                                                       2019/07/03
                       4A         2019/07/02 B        702       13152677     § 27-2045 adm code repair or replace the smoke detector defective in the entire       NOV       2019/08/21



https ://h pd online. hpd nyc .org/H PDon Iine/se lect_a pp! ication. aspx                                                                                                            Page 5 of 9
 HPD Building Info                                                                                                                                                        8/1/19, 1:23 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation4 and Consent
                      2019/07/03 Order 6529187
                                          Culver    v 230
                                               apartment locatedW
                                                                at apt107
                                                                       4a, 4th Street       LLCfrom Index
                                                                               story, 2nd apartment south at westNo     6 SENT
                                                                                                                  , section Pg 16 of 61
                                                        Original    at west                                                                              2019/07/03
                      4J      2019/07/02   c    508     13152678    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/07/16
                      4       2019/07/03                6529184     a uniform color the ceiling in the bathroom located at apt 4j, 4th story, 3rd     SENT
                                                        Original    apartment from east at south , section at west                                    2019/07/03
                      4J     2019/07/02    c    508     13152679    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/07/16
                      4      2019/07/03                 6529184     a uniform color the ceiling in the kitchen located at apt 4j, 4th story, 3rd      SENT
                                                        Original    apartment from east at south , section at west                                    2019/07/03
                      4J     2019/07/02 B       508     13152680    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV        2019/08/21
                      4      2019/07/03                 6529183     a uniform color the ceilings and all walls through-out in the entire apartment    SENT
                                                        Original    located at apt 4j, 4th story, 3rd apartment from east at south , section at west  2019/07/03
                      4J     2019/07/02 B       1503    13152681    § 27-2046.1 hmc: repair or replace the carbon monoxide detecting device(s).          NOV        2019/08/21
                      4      2019/07/03                 6529183     missing in the entire apartment located at apt 4j, 4th story, 3rd apartment from     SENT
                                                        Original    east at south , section at west                                                      2019/07/03
                      4J     2019/07/02 B       702     13152682    § 27-2045 adm code repair or replace the smoke detector missing in the entire         NOV        2019/08/21
                      4      2019/07/03                 6529183     apartment located at apt 4j, 4th story, 3rd apartment from east at south , section at SENT
                                                        Original    west                                                                                  2019/07/03
                      4J     2019/07/02    c    568     13152683    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the         NOI SENT 2019/07/29
                      4      2019/07/03                 6529185     entire apartment located at apt 4j, 4th story, 3rd apartment from east at south ,    2019/07/03
                                                        Original    section at west
                      4J     2019/07/02    c   569      13152684    hmc adm code:§ 27-2017.4abate the infestation consisting of mice in the entire NOI SENT 2019/07/29
                      4      2019/07/03                 6529185     apartment located at apt 4j, 4th story, 3rd apartment from east at south , section at 2019/07/03
                                                        Original    west
                      41     2019/07/02 B      501     13152685     § 27-2005 adm code properly repair the broken or defective electrical outlet at     NOV        2019/08/21
                      4      2019/07/03                6529191      west wall in the 3rd room from north at west located at apt 4i, 4th story, 2nd      SENT
                                                       Original     apartment from east at south , section at west                                      2019/07/03
                      41     2019/07/02 B      501     13152686     § 27-2005 adm code properly repair the broken or defective electrical ceiling light NOV        2019/08/21
                      4      2019/07/03                6529191      fixture in the 3rd room from north at west located at apt 4i, 4th story, 2nd        SENT
                                                       Original     apartment from east at south , section at west                                      2019/07/03
                     41      2019/07/02 B      501     13152687    § 27-2005 adm code properly repair the broken or defective electrical outlet at      NOV        2019/08/21
                     4       2019/07/03                6529191     east wall in the 2nd room from north located at apt 4i, 4th story, 2nd apartment     SENT
                                                       Original    from east at south , section at west                                                 2019/07/03
                     41      2019/07/02 B      501     13152688    § 27-2005 adm code properly repair the broken or defective electrical light switch NOV        2019/08/21
                     4       2019/07/03                6529191     at north wall in the 2nd room from north located at apt 4i, 4th story, 2nd         SENT
                                                       Original    apartment from east at south , section at west                                     2019/07/03
                     41      2019/07/02 B      702     13152689    § 27-2045 adm code repair or replace the smoke detector defective in the entire       NOV        2019/08/21
                     4       2019/07/03                6529191     apartment located at apt 4i, 4th story, 2nd apartment.from east at south , section at SENT
                                                       Original    west                                                                                  2019/07/03
                     41      2019/07/02 B      1503    13152690    § 27-2046.1 hmc: repair or replace the carbon monoxide detecting device(s).          NOV        2019/08/21
                     4       2019/07/03                6529191     missing in the entire apartment located at apt 4i, 4th story, 2nd apartment from     SENT
                                                       Original    east at south , section at west                                                      2019/07/03
                     41      2019/07/02 A      502     13152691    § 27-2005 adm code properly repair with similar material the broken or defective NOV        2019/10/20
                     4       2019/07/03                6529190     caulking around bathtub area in the bathroom located at apt 4i, 4th story, 1st   SENT
                                                       Original    apartment from east at south , section at west                                   2019/07/03
                     41      2019/07/02 B      501     13152692    § 27-2005 adm code properly repair the broken or defective base cabinet at          NOV        2019/08/21
                     4       2019/07/03                6529191     wash/basin in the bathroom located at apt 4i, 4th story, !st apartment from east at SENT
                                                       Original    south , section at west                                                             2019/07/03
                     41      2019/07/02 B      501     13152693    § 27-2005 adm code properly repair the broken or defective electrical light fixture NOV          2019/08/21
                     4       2019/07/03                6529191     at east wall in the bathroom located at apt 4i, 4th story, 2nd apartment from east at SENT
                                                       Original    south , section at west                                                               2019/07/03
                     41      2019/07/02 A      502     13152694    § 27-2005 adm code properly repair with similar material the broken or defective NOV        2019/10/20
                     4       2019/07/03                6529190     ceramic tile at south wall in the bathroom located at apt 4i, 4th story, 2nd     SENT
                                                       Original    apartment from east at south , section at west                                   2019/07/03
                     41     2019/07/02 B       508     13152695    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/08/21
                     4      2019/07/03                 6529191     a uniform color all the ceilings through-out in the entire apartment located at apt SENT
                                                       Original    4i, 4th story, 2nd apartment from east at south , section at west                   2019/07/03
                     41     2019/07/02     c   569     13152696    hmc adm code: § 27-2017.4 abate the infestation consisting of mice in the entire NOI SENT 2019/07/29
                     4      2019/07/03                 6529192     apartment located at apt 4i, 4th story, 2nd apartment from east at south , section at 2019/07/03
                                                       Original    west

                     41     2019/07/02 B       508     13152697    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV           2019/08/21
                     4      2019/07/03                 6529191     a uniform color all the walls through-out in the entire apartment located at apt 4i, SENT
                                                       Original    4th story, 2nd apartment from east at south , section at west                        2019/07/03
                     41     2019/07/02 B       505     13152698    § 27-2005 adm code replace with new the broken or defective gasket seal at           NOV        2019/08/21
                     4      2019/07/03                 6529191     refrigerator door in the kitchen located at apt 4i, 4th story, 2nd apartment from    SENT
                                                       Original    east at south , section at west                                                      2019/07/03
                     41     2019/07/02 B       502     13152699    § 27-2005 adm code properly repair with similar material the broken or defective NOV              2019/08/21
                     4      2019/07/03                 6529191     vinyl floor tiles in the kitchen located at apt 4i, 4th story, 2nd apartment from east SENT
                                                       Original    at south , section at west                                                             2019/07/03
                     41     2019/07/02 A       501     13152700    § 27-2005 adm code properly repair the broken or defective shelf to upper cabinet NOV            2019/10/20
                     4      2019/07/03                 6529190     at north wall in the kitchen located at apt 4i, 4th story, 2nd apartment from east at SENT
                                                       Original    south , section at west                                                               2019/07/03
                     41     2019/07/02 B       502     13152701    § 27-2005 adm code properly repair with similar material the broken or defective     NOV        2019/08/21
                     4      2019/07/03                 6529191     wood floor in the 2nd room from north located at apt 4i, 4th story, 2nd apartment    SENT



https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                                                                                                               Page 6 of 9
 HPD Building Info                                                                                                                                                               B/1/19·, 1:23 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Original
                                      Culverfrom v
                                                 east230
                                                      at southW    107
                                                              , section     Street LLC Index No 6 . 2019/07/03
                                                                        at west                      Pg 17 of 61
                      4I         2019/07/02 A       501        13152702    § 27-2005 adm code properly repair the broken or defective intercon system at         NOV        2019/10/20
                      4          2019/07/03                    6529190     east wall in the foyer located at apt 4i, 4th story, 2nd apartment from east at south SENT
                                                               Original    , section at west                                                                     2019/07/03
                      4I         2019/07/02    c    568        13152703    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the         NOi SENT 2019/07/29
                      4          2019/07/03                    6529192     entire apartment located at apt 4i, 4th story, 2nd apartment from east at south ,    2019/07/03
                                                               Original    section at west
                      4I         2019/07/02 B       501        13152704    § 27-2005 adm code properly repair the broken or defective electrical ceiling light NOV          2019/08/21
                      4          2019/07/03                    6529191     fixture in the foyer located at apt 4i, 4th story, 2nd apartment from east at south , SENT
                                                               Original    section at west                                                                       2019/07/03
                      4I         2019/07/02 A       529        13152705    § 27-2005 adm code refit fire rated door in the entrance located at apt 4i, 4th story, NOV        2019/10/20
                      4          2019/07/03                    6529190     2nd apartment from east at south , section at west                                     SENT
                                                               Original                                                                                           2019/07/03
                                 2019/06/27 B       552        13147316    § 27-2010, 2011, 2012 adm code remove the accumulation of refuse and/or              NOV        2019/08/19
                      Yards I    2019/07/01                    6526914     rubbish and maintain in a clean condition the floor in compactor room at cellar      CERT       2019/07/10
                      Courts                                   Original                                                                                         2019/07/10
                                 2019/06/27 B       566        13147317    hmc adm code: § 27-2017.4 abate the infestation consisting of vermin flies in        NOV         2019/08/19
                      I          2019/07/01                    6526914     compactor closet at public hall, 1st story                                           CERT        2019/07/10
                                                               Original                                                                                         2019/07/10.
                               2019/06/27     c    567    *    13147318    hmc adm code: § 27-2017.4 abate the infestation consisting of rodents rats at        NOV        2019/07/27
                      Basement 2019/07/01                      6526089     basement                                                                             CERT       2019/07/10
                                                               Original                                                                                         2019/07/10
                                2019/06/27 A       722        13147319 § 27-2053 adm code post sign on wall of entrance story bearing name, address            NOV        2019/10/18
                      I         2019/07/01                    6526913  including apartment number if any, and telephone number of superintendent,              CERT       2019/07/10
                                                              Original janitor or housekeeper. at public hall, 1st story                                       2019/07/10
                      ID        2019/06/28 A       556        13147361    § 27-2013 adm code paint with light colored paint to the satisfaction of this        CIV!4      2019/10/18
                      I         2019/07/01                    6526090     department west wall in the bathroom located at apt Id, 1st story, 2nd apartment     MAILED 2019/07/24
                                                              Original    from west at north                                                                   2019/07/25
                     ID         2019/06/28 A       550        13147362    § 27-2017.3 hmc: trace and repair the source and abate the visible mold            CIV!4      2019/10/18
                     I          2019/07/01                    6526092     condition ... west wall around window frame in the bathroom located at apt Id, !st MAILED 2019/07/24
                                                              Original    story, 2nd apartment from west at north                                            2019/07/25
                     ID         2019/06/28 B       505        13147363    § 27-2005 adm code replace with new the broken or defective exterior glass pane CIV14       2019/08119
                     I          2019/07/01                    6526091     in lower window sash in the bathroom located at apt Id, 1st story, 2nd apartment MAILED 2019/07/24
                                                              Original    from west at north                                                               2019/07/25
                              2019/06/05      c    672        13108645    § 27-2033 adm code provide ready access to buildings heating system boiler room CIV 10     2019/06/20
                     Basement 2019/06/07                      6504161     door locked at basement                                                         MAILED 2019/06/20
                                                              Original                                                                                    2019/07/01
                              2019/06/04      c    567    *   13106251    hmc adm code: § 27-2017.4 abate the infestation consisting of rodents rat excreta NOV        2019/07/02
                     Basement 2019/06/06                      6502571     at basement                                                                       CERT       2019/07/02
                                                              Original                                                                                      2019/07/02
                              2019/06/04      c    567    *   13107014    hmc adm code: § 27-2017.4 abate the infestation consisting of rodents live rats at NOV        2019/07/02
                     Basement 2019/06/06                      6502572     yard                                                                               CERT       2019/07/02
                                                              Original                                                                                       2019/07/02
                                2019/05/28 A       106        13093012    § 53, 187,231 mid law and department rules and regulations. provide a shoe         NOV        2019/09/20
                     Fire       2019/06/03                    6498127     properly secured to bottom of string of dropladder 2nd from east building front at CERT       2019/07/10
                     Escape                                   Original    fire escape                                                                        2019/07/10
                                2019/05/28    c    512.       13093028    § 27-2005 adm code fire escape defective. replace with new the broken, defective NOV        2019/06/16
                     fire       2019/06/03                    6498128     and/or missing 1st rung from bottom up 2nd dropladder from east at building      SENT
                     Escape                                   Original    front at fire escape                                                             2019/06/03
                                2019/05/28 B       761        13097215    § 27-2081 adm code discontinue use of rooms for living, disconnect plumbing          NOV        2019/07/22
                     Cellar     2019/06/03                    6498129     fixtures and properly seal pipe connections kitchen sink, water closet, wash basin   SENT
                                                              Original    and bath tub at cellar south east                                                    2019/06/03
                                2019/05/28 B       761        13097225    § 27-2081 adm code discontinue use of rooms for living, disconnect plumbing          NOV        2019/07/22
                     Cellar     2019/06/03                    6498129     fixtures and properly seal pipe connections kitchen sink, 2 water closets, 2 wash    SENT
                                                              Original    basin and 2 bath tubs at cellar north east                                           2019/06/03
                                2019/05/28 B       741.       13097242    § 27-2070 adm code discontinue unlawful cooking space or file plans and              NOV        2019/07/22
                     Cellar     2019/06/03                    6498129     application with this department to legalize same, if lawfully feasible, electric    SENT
                                                              Original    range at cellar north east                                                           2019/06/03
                                2019/05/28 B       741.       13097252    § 27-2070 adm code discontinue unlawful cooking space or file plans and              NOV        2019/07/22
                     Cellar     2019/06/03                    6498129     application with this department to legalize same, if lawfully feasible, electric    SENT
                                                              Original    range at cellar south east                                                           2019/06/03
                                2019/05/28    c    568        13097268    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches at public      NOV        2019/06/29
                     Cellar     2019/06/03                    6498131     hall                                                                                 CERT       2019/06/28
                                                              Original                                                                                         2019/06/28
                                2019/05/28 A       106        13097278    § 53, 187, 231 mid law and department rules and regulations. provide a shoe          NOV        2019/09/20
                     fire       2019/06/03                    6498127     properly secured to bottom of string of dropladder 1st from east building front at   CEIIT      2019/07/10
                     Escape                                   Original    fire escape                                                                          2019/07/10
                                2019/05/28    c    689        13097286    § 27-2005, 2006, 2037 hmc: properly repair and abate unsafe electric wiring          NOV        2019/06/16
                     Cellar     2019/06/03                    6498130     condition consisting of exposed wires west wall traversing floor to noth wall at     SENT
                                                              Original    cellar north east at public hall                                                     2019/06/03
                     4K         2019/05/22 A       508        13085190    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/09/10
                     4          2019/05/24                    6490917     a uniform color ceiling and all walls in the 2nd room from north located at apt 4k, SENT
                                                              Original    4th story, 1st apartment from south at west , section at west                       2019/05/24



https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                                                                                                                      Page 7 of 9
 HPD Building Info                                                                                                                                                               8/1/19, 1:23 PM
          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation4Kand Consent
                     2019/05/22 A Order
                                   508    Culver
                                        13085205     v 230
                                                 § 27-2005      Wrepair
                                                           adm code 107     Street
                                                                        the broken       LLCplastered
                                                                                   or defective    Index        Nopaint6in NOV
                                                                                                      surfaces and          Pg 182019/09/10
                                                                                                                                   of 61
                      4            2019/05/24              6490917      a uniform color ceiling and all walls in the 1st room from north located at apt 4k, SENT
                                                           Original     4th story, Is! apartment from south at west , section at west                       2019/05/24
                      4K           2019/05/22 A      508   13085216     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/09/10
                      4            2019/05/24              6490917      a uniform color ceiling and all walls in the 3rd room from north located at apt 4k, SENT
                                                           Original     4th story, Jst apartment from south at west , section at west                       2019/05/24
                      4K           2019/05/22 A     508    13085245     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/09/10
                      4            2019/05/24              6490917      a uniform color ceiling and all walls in the private hallway located at apt 4k, 4th SENT
                                                           Oi;iginal    story, 1st apartment from south at west , section at west                           2019/05/24
                     4K        2019/05/22 A         508    13085251     § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV           2019/09/10
                     4         2019/05/24                  6490917      a uniform color ceiling and all walls in the foyer located at apt 4k, 4th story, 1st SENT
                                                           Original     apartment from south at west , section at west                                       2019/05/24
                     4K        2019/05/22 A         508    13085278    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV             2019/09/10
                     4         2019/05/24                  6490917     a uniform color ceiling and all walls in the kitchen located at apt 4k, 4th story, 1st SENT
                                                           Original    apartment from south at west , section at west                                         2019/05/24
                     4K        2019/05/22       c   550    13085316    § 27-2017.3 hmc: trace and repair the source and abate the visible mold                    NOi SENT 2019/06/19
                     4         2019/05/24                  6490919     condition ... 6 sq ft at north wall 6 sq ft at east wall 14 sq ft at west wall 14 sq ft at 2019/05/24
                                                           Original    south wall 14 sq at ceiling in the bathroom located at apt 4k, 4th story, Isl
                                                                       apartment from south at west , section at west
                     4K        2019/05/22 B         508    13085321    § 27-2005 adm code repair the broken or defective plastered surfaces and paint in NOV          2019/07/12
                     4         2019/05/24                  6490918     a uniform color ceiling and all walls in the bathroom located at apt 4k, 4th story, SENT
                                                           Original    I st apartment from south at west , section at west                                 2019/05/24
                     4K        2019/05/22 B         702    13085336    § 27-2045 adm code repair or replace the smoke detector defective in the entire       NOV        2019/07/12
                     4         2019/05/24                  6490918     apartment located at apt 4k, 4th story, Is! apartment from south at west , section at SENT
                                                           Original    west                                                                                  2019/05/24
                     4K        2019/05/22 B         1503   13085342    § 27-2046.1 hmc: repair or replace the carbon monoxide detecting device(s).             NOV        2019/07/12
                     4         2019/05/24                  6490918     defective in the entire apartment located at apt 4k, 4th story, Jst apartment from      SENT
                                                           Original    south at west . section at west                                                         2019/05/24
                     4K        2019/05/22       c   568    13085351    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches in the            !NO        2019/06/19
                     4         2019/05/24                  6490920     entire apartment located at apt 4k, 4th story, 1st apartment from south at west ,       ACCESS 2019/06/18
                                                           Original    section at west                                                                         2019/07/25
                               2019/05/22 B         510    13085389    § 27-2005 adm code & 309 mid law abate the nuisance consisting of hook and              NOV        2019/07/12
                     4         2019/05/24                  6490921     eye bolt capable of being padlocked at fire door at public hall, 4th story              SENT
                                                           Original                                                                                            2019/05/24
                     6F        2019/05/10 B         702    13064516    § 27-2045 adm code repair or replace the smoke detector improperly installed in         CIV14        2019/07/02
                     6         2019/05/14                  6479857     the entire apartment located at apt 6f, 6th story, 2nd apartment from north at east     MAILED       2019/07/02
                                                           Original                                                                                            2019/07/03
                              2019/05/10        c   672    13064510    § 27-2033 adm code provide ready access to buildings heating system at boiler           CIVlO      2019/05/26
                     Basement 2019/05/ 13                  6478023     room door at basement level                                                             MAILED 2019/05/20
                                                           Original                                                                                            2019/07/01
                               2019/04/10       c   569    13009962    hmc adm code: § 27-2017.4 abate the infestation consisting of mice at basement          NOV        2019/05/11
                               2019/04/15                  6450285                                                                                             SENT
                                                           Original                                                                                            2019/04/15
                               2019/04/10       c   568    13009964    hmc adm code: § 27-2017.4 abate the infestation consisting of roaches at                NOV        2019/05/11
                               2019/04/15                  6450285     basement                                                                                SENT
                                                           Original                                                                                            2019/04/15
                               2019/04/10       c   569    13009965    hmc adm code: § 27-2017.4 abate the infestation consisting of mice at lobby, Jst        NOV        2019/05/11
                     I         2019/04/15                  6450285     story                                                                                   SENT
                                                           Original                                                                                            2019/04/15
                     Bl        2019/03/18 B         502    12967668    § 27-2005 adm code properly repair with similar material the broken or defective NOV          2019/05/08
                     Cellar    2019/03/20                  6426152     wood floor in the Isl room from north at west located at cellar apt bl, 1st cellar SENT
                                                           Original    apt from east at south                                                             2019/03/20
                     Bl        2019/03/18 B         501    12%7670     § 27-2005 adm code properly repair the broken or defective window sash lock in          NOV        2019/05/08
                     Cellar    2019/03/20                  6426152     the 4th room from north at east located at cellar apt bl, Jst cellar apt from east at   SENT
                                                           Original    south                                                                                   2019/03/20
                     2E        2018/12/20 A         529    12818916    § 27-2005 adm code refit the doors leading to the balcony in the 1st room from          NOV        2019/04/12
                     2         2018112124                  6344973     north located at apt 2e, 2nd story, 1st apartment from north at east                    SENT
                                                           Original                                                                                            2018112124
                               2019/06/07 I         765    13111971    § 27-2142 adm code apts have been vacated by this department and cannot be              INFO         -
                     All       -                                       reoccupied until so ordered after proof of compliance for apts cellar story east        NOV
                     Stories                                           north apartment 111 under vacate #148364                                                SENT
                                                                                                                                                               2019/06/12
                               2019/06/07 I         765    13117081    § 27-2142 adm code apts have been vacated by this department and cannot be              INFO         -
                     All       -                                       reoccupied until so ordered after proof of compliance for apts cellar story east        NOV
                     Stories                                           south apartment ll2 under vacate #148364                                                SENT
                                                                                                                                                               2019/06/12




https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                                                                                                                      Page 8 of 9
HPD Building Info                                                                  8/1/19, 1:23 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 19 of 61




https://hpdonline.hpdnyc.org/HPDonline/select_application.aspx                       Page 9 of 9
 Property Profile Overview                                                                                                                                                       8/9/19, 2:07 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 20 of 61




   Buildings                                                                                                                           ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                                   NYC Department of Buildings
                                                                               Property Profile Overview
  230 WEST 107 STREET                                                                       MANHATTAN 10025                                     BIN# 1056644
  WEST 107 STREET                             230 - 232                                Health Area                            : 2310            Tax Block            : 1878
                                                                                       Census Tract                           : 195             Tax Lot              : 47
                                                                                       Community Board                        : 107             Condo                :NO
                                                                                       Buildings on Lot                       : 1               Vacant               :NO
  View DCP Addresses ...                   Browse Block

  View Zoning Documents                       View Challenge Results                                      Pre - BIS PA                     View Certificates of Occugancy_
  ·----····---·-----.-.--···--.                          ____      ,,,_""""""'-""""-"""_,   __                            ___'""""""'--·-··-·-··-·-·------·---------·--
                                                                                                      ·-·-···---""'""_"_"_,
                                                                                                 """'-.




                                          PARTIAL VACATE EXISTS ON THIS PROPERTY
 VIOLATION FOR FAILURE TO CERTIFY CORRECTION OF CLASS 1 VIOLATION EXISTS ON THIS
 PROPERTY - DOB CIVIL PENALTIES DUE
  Cross Street(s):                                        AMSTERDAM AVENUE, BROADWAY
  DOB Special Place Name:
  DOB Building Remarks:
  Landmark Status:                                                                                Special Status:                        N/A
  Local Law:                                              YES                                     Loft Law:                              NO
  SRO Restricted:                                         NO                                      TA Restricted:                         NO
  UB Restricted:                                          NO
  Environmental Restrictions:                             N/A                                     Grandfathered Sign:                    NO
  Legal Adult Use:                                        NO                                      City Owned:                            NO
  LL 158/17 Pro Cert Restriction until:                   06/30/2020
  LL 158/17 Enhanced Civil Penalties:                     Yes
  Additional BINs for Building:                           NONE


  Special District:                                   UNKNOWN


 This property is not located in an area that may be affected by Tidal Wetlands, Freshwater Wetlands, Coastal Erosion Hazard Area,
 or Special Flood Hazard Area. Click here for more information


 Department of Finance Building Classification:                          D1-ELEVATOR APT
   Please Note: The Department of Finance's building classification information shows a building's tax status, which may not be the same as the legal use
 of the structure. To determine the legal use of a structure, research the records of the Department of Buildings.
                                                       Total              Open             Elevator Records
  Comglaints                                                                  55                          1            Electrical Agglications
  Violations-DOB                                                             23                           2            Permits In-Process / Issued
  Violations-ECB (DOB).                                                      35                           18           Illuminated Signs Annual Permits

  This property has 5 ogen ECB "Work Without A Permit" Violations and may be                                           Plumbinglrr§.gections
  subject to DOB civil penalties upon application for a permit. After obtaining the permit,                            Qgen Plumbing Jobs I Work Ty_ges
  a certificate of correction must be filed on the ECB violations.                                                     Facades
  Jobs/Filing.!!_                                              39                                                      Marguee Annual Permits
  ARA I LAA Jobs                                                              4                                        Boiler Records


http: //a 81 0- bi swe b. nyc. gov/bi swe b /Property P rot i Ie Ove rv i e wS erv Iet? b o ro = 1& house no= 2 3 0 &street =we st+ 10 7 +street &go 2 = + G 0 +&request id= 0      Page 1 of 2
Property Profile Overview                                                                                                              8/9/19, 2:07 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation
  Total Jobs    and Consent Order Culver
                                    43   v 230 W 107 Street LLC
                                                      DEP Boiler      Index No 6 Pg 21 of 61
                                                                 Information
  Actions                                                                   40                          Crane Information
                                                                                                        After Hours Variance Permits
  OR Enter Action Type:
                       .~======:=:··-·········································--··-··········.
  OR Select from List: Select ...
                                 '······-~~·-·-·········~····-~·············-·~~---~············~--·'


  AND       Show Actions




   If you have any questions please review these FrequentlY. Asked Questions, the Glossa(Y., or call the 311 Citizen Service Center by
                                     dialing 311 or (212) NEW YORK outside of New York City.




http://a810-bisweb.nyc.gov/bisweb/PropertyProfileOverviewServlet?boro=1&houseno=230&street=west+107+street&go2=+GO+&requestid=O           Page 2 of 2
 ECB Query By Location                                                                                                                                         8/9/19, 2:15 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 22 of 61




   Buildings                                                                                                             ~ CLICK ttERE :rO SI9NltP F~R B~~~DINGS NEWS
                                                                             NYC Department of Buildings
                                                                             ECB Query By Location
                                                                                                                                                               Page: 1of1
 Premises: 230WEST107 STREET MANHATTAN                                                                                    BIN: 1056644    Block: 1878    Lot: 47     CB: 107
               Dept. of Buildings Violations & Compliance                                                                            ECB Hearings
 . !e>~al_!s~1,1ed    = 35        ........... Qp~n _(l',l()_rl-9C>~Pli!lf1Ce ::: 18                                Com leted I Defa_ulted  =
                                                                                                                                          1?_ . . . . __ ~en~iflg::: 18. _,


     ECB                 Dept. of Buildings Violation                                                              ECB Hearing                  Infraction    ECB Penalty
    Number                         Status                                            Respondent                      Status    Viol Date          Codes          Due
 35425452M OPEN - NO COMPLIANCE                                         230 W 107 STREET LLC                       PENDING       06/10/2019    273           $0.00
           RECORDED
                    Severity: CLASS - 2                                 Inspect Unit: MIDTOWN TASK FORCE                         Viol Type: PLUMBING


 35425453Y OPEN - NO COMPLIANCE                                         230 W 107 STREET LLC                       PENDING       06/10/2019    189           $0.00
           RECORDED
                    Severity: CLASS - 1                                 Inspect Unit: MIDTOWN TASK FORCE                         Viol Type: CONSTRUCTION


 35425455H OPEN - NO COMPLIANCE                                         230 W 107 STREET LLC                       PENDING       06/10/2019    102           $0.00
           RECORDED
                    Severity: CLASS - 1                                 Inspect Unit: MIDTOWN TASK FORCE                         Viol Type: CONSTRUCTION


 39007059J          OPEN - NO COMPLIANCE                               230W107 STREET LLC                          PENDING       08/05/2019    187           $0.00
                    RECORDED                                           ATTE
                   Severity: CLASS - 1                                  Inspect Unit: ELECTRICAL DIVISION                        Viol Type: CONSTRUCTION


 ~5402~18J         OPEN - NO COMPLIANCE                                230 WEST 107 STREET LLC                     PENDING       06/05/2019    101           $0.00
                   RECORDED                                            A
                   Severity: CLASS - 1                                 Inspect Unit: SPECIAL OPERATIONS                          Viol Type: ELECTRICAL


 35402319L OPEN - NO COMPLIANCE                                        230 WEST 107 STREET LLC                     PENDING       06/05/2019    1C9           $0.00
           RECORDED                                                    A
                   Severity: CLASS - 1                                 Inspect Unit: SPECIAL OPERATIONS                          Viol Type: ELECTRICAL


35414724N OPEN - NO COMPLIANCE                                         230 W/07 STREET                             PENDING       06/05/2019    103           $0.00
          RECORDED                                                     LLC/AHUVA
                   Severity: CLASS - 1                                 Inspect Unit: SPECIAL OPERATIONS                          Viol Type: CONSTRUCTION


39004478K OPEN - NO COMPLIANCE                                         230 W 107 STREET LLC                        PENDING       06/19/2019    202           $0.00
          RECORDED                                                     ATTE
                   Severity: CLASS - 2                                 Inspect Unit: MANHATTAN                                   Viol Type: CONSTRUCTION
                                                                       CONSTRUCTION


http ://a 81 0-b is web. nyc. gov/bi swe b/EC BQ u eryByLoca tic n Serv Iet? req u es ti d =1&a11bin=1 0 5 66 44                                                   Page 1 of 4
 ECB Query By Location                                                                                                                                                                                      8/9/19, 2:15 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 23 of 61
  39004479M OPEN - NO COMPLIANCE                                                            230 W 107 STREET LLC                                      PENDING                   06/19/2019   201           $0.00
            RECORDED                                                                        ATTE
                         Severity: CLASS - 2                                                Inspect Unit: MANHATTAN                                                             Viol Type: CONSTRUCTION
                                                                                            CONSTRUCTION


 35399224Y OPEN - NO COMPLIANCE                                                             230 W 107 STREET LLC                                     PENDING                    05/25/2019   187           $0.00
           RECORDED
                         Severity: CLASS - 1                                                Inspect Unit: SPECIAL OPERATIONS                                                   Viol Type: CONSTRUCTION


 35399450M OPEN - NO COMPLIANCE                                                             230 W 107 STREET LLC                                     PENDING                    05/25/2019   263           $0.00
           RECORDED
                         Severity: CLASS - 2                                                Inspect Unit: SPECIAL OPERATIONS                                                   Viol Type: CONSTRUCTION


 35386107M OPEN - NO COMPLIANCE                                                            230 W 107 STREET LLC                                      PENDING                   03/19/2019    103          $0.00
           RECORDED                                                                        ATTN
                         Severity: CLASS - 1                                                Inspect Unit: SPECIAL OPERATIONS                                                   Viol Type: CONSTRUCTION


 35386108Y OPEN - NO COMPLIANCE                                                            230WEST107 STREET LLC                                     PENDING                   03/19/2019    101          $0.00
           RECORDED                                                                        A
                        Severity: CLASS - 1                                                 Inspect Unit: SPECIAL OPERATIONS                                                   Viol Type: CONSTRUCTION


 35402320Z OPEN - NO COMPLIANCE                                                            230W107 STREET                                            PENDING                   06/05/2019    103          $0.00
           RECORDED                                                                        LLC/AHUV
                        Severity: CLASS - 1                                                Inspect Unit: SPECIAL OPERATIONS                                                    Viol Type: CONSTRUCTION


 35402321K OPEN - NO COMPLIANCE                                                            230 W 107 STREET                                         PENDING                    06/05/2019    101          $0.00
           RECORDED                                                                        LLC/AHUV
                        Severity: CLASS - 1                                                Inspect Unit: SPECIAL OPERATIONS                                                    Viol Type: CONSTRUCTION
v·-·~• ..• · - - . - - " " ' " " - ' " ' - - - - · · · - - - , _ , . . . . . - - - - - - - - - - - · · · · - · · - • · • • " ' " - - " - " " " - - -.. ··-~·~--··-·-···-....--~-~"   "       ·---···-.· - -......_,,_,,_
 39002406M OPEN - NO COMPLIANCE                                                            230 W 107 STREET LLC                                     PENDING                    04/27/2019    201          $0.00
           RECORDED                                                                        ATTE
                        Severity: CLASS - 2                                                Inspect Unit: MANHATTAN                                                            Viol Type: CONSTRUCTION
                                                                                           CONSTRUCTION


35425454X OPEN - NO COMPLIANCE                                                             230 W 107 STREET LLC                                     PENDING                    06/10/2019    106          $0.00
          RECORDED
                        Severity: CLASS - 1                                                Inspect Unit: MIDTOWN TASK FORCE                                                   Viol Type: CONSTRUCTION


35434272J               OPEN - NO COMPLIANCE                                               230 WEST 107TH STREET                                    PENDING                   06/25/2019     103          $0.00
                        RECORDED                                                           LLC
                        Severity: CLASS - 1                                                Inspect Unit: SPECIAL OPERATIONS                                                   Viol Type: CONSTRUCTION


38045060H RESOLVED - CERTIFICATE                                                           RUBIN.PIKUS                                              IN                        10/11/1994     BBG          $0.00
          ACCEPTED                                                                                                                                  VIOLATION
                        Severity: NON-HAZARDOUS                                                                                                                               Viol Type: ELEVATOR


38027529R RESOLVED - CERTIFICATE                                                          PIKUS, RUBIN                                              IN                        07/17/1992     BBG          $0.00


http ://a 81 0-b is web. nyc. g ov/biswe b/EC BQ u e ryByLocatio nServlet? req uestid=1 &al Ibin=10 56644                                                                                                     Page 2 of 4
 ECB Query By Location                                                                                                                    B/9/19, 2:15 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street
             ACCEPTED                                        LLC Index No 6 Pg 24 of 61
                                                          VIOLATION
                  Severity: NON-HAZARDOUS                                                                        Viol Type: ELEVATOR


 38061142L        RESOLVED - CURE ACCEPTED                     K R F MGMT. CO.                      CURED/IN-   07/31/1997   BP?          $0.00
                                                                                                    VIO
                  Severity: NON-HAZARDOUS                                                                       . Viol Type: ELEVATOR


 38095842H RESOLVED - CURE ACCEPTED                            OWNER OF BLDG.                       CURED/IN-   03/14/2000   BP?        $0.00
                                                                                                    VIO
                 Severity: NON-HAZARDOUS                                                                        Viol Type: ELEVATOR


 34642043X RESOLVED - CURE ACCEPTED                            KRF MANAGEMENT CO                    CURED/IN-   03/24/2008   804        $0.00
                                                                                                    VIO
                 Severity: NON-HAZARDOUS                       Inspect Unit: MANHATTAN                          Viol Type: CONSTRUCTION
                                                               CONSTRUCTION


 38125199M RESOLVED - CURE ACCEPTED                            K.R.F MANAGEMENT CO. L               CURED/IN-   09/03/2002   BP?        $0.00
                                                                                                    VIO
                 Severity: NON-HAZARDOUS                                                                        Viol Type: ELEVATOR


 38192466H RESOLVED - N/A - DISMISSED                         CHARLES HIRSCH AGENT                  DISMISSED   10/21/2008 251          $0.00
                                                              MILS
                 Severity: CLASS - 2                          Inspect Unit: ELEVATOR DIVISION                   Viol Type: ELEVATOR


 34512045Y RESOLVED - CURE ACCEPTED                           KRF MANAGEMENT CO.                    CURED/IN-   0412612006   804        $0.00
                                                                                                    VIO
                 Severity: NON-HAZARDOUS                      Inspect Unit: MANHATTAN                           Viol Type: CONSTRUCTION
                                                              CONSTRUCTION


 34843817L RESOLVED - CERTIFICATE                             NYC 107 LLC                           DEFAULT     04/08/2010   206        $0.00
           ACCEPTED
                 Severity: CLASS - 2                          Inspect Unit: MANHATTAN
                                                              CONSTRUCTION


 35158854L RESOLVED - CERTIFICATE                             230 WEST 107 STREET LLC               IN          02/11/2016   2D4        $0.00
           ACCEPTED                                                                                 VIOLATION
                 Severity: CLASS - 2                          Inspect Unit: ELECTRICAL DIVISION                 Viol Type: ELECTRICAL


35207284R RESOLVED - CERTIFICATE                              230W107 LLC                           IN          09/20/2016   101        $0.00
          ACCEPTED                                                                                  VIOLATION
                Severity: CLASS - 1                           Inspect Unit: SPECIAL OPERATIONS                  Viol Type: CONSTRUCTION


35158853J       RESOLVED - CERTIFICATE                        230 WEST 107 LLC                      IN          02/11/2016   1C9        $0.00
                ACCEPTED                                                                            VIOLATION
                Severity: CLASS - 1                           Inspect Unit: ELECTRICAL DIVISION                 Viol Type: ELECTRICAL


35154272N RESOLVED - CERTIFICATE                              230W107 LLC                           IN          11/09/2015   101        $0.00
          ACCEPTED                                                                                  VIOLATION


http ://a81 0-biswe b. nyc.g ov/biswe b/EC BQueryByLocationS ervlet?requestid=1 &al Ibin=10 56644                                           Page 3 of 4
 ECB Query By Location                                                                                                                                    8/9/19, 2:15 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation andCLASS
              Severity: Consent
                           - 1 Order Culver
                                      Inspect v 230
                                              Unit:   W 107 Street LLC Index
                                                    MANHATIAN                  NoCONSTRUCTION
                                                                        Viol Type: 6 Pg 25 of 61
                                                                     CONSTRUCTION


 35207280J         RESOLVED - CURE ACCEPTED                         230 WST 107 LLC                           CURED/IN-      09/09/2016 282              $0.00
                                                                                                              VIO
                   Severity: CLASS - 2                              Inspect Unit: SPECIAL OPERATIONS                        Viol Type: CONSTRUCTION


 35207281L RESOLVED - CURE ACCEPTED                                 230WEST107, LLC                           CURED/IN-     09/09/2016   303             $0.00
                                                                                                              VIO
                   Severity: CLASS - 3                              Inspect Unit: SPECIAL OPERATIONS                        Viol Type: CONSTRUCTION


 35164493X RESOLVED - CURE ACCEPTED                                 230WEST107 LLC                            CURED/IN-     02/23/2016 203               $0.00
                                                                                                              VIO
                   Severity: CLASS - 2                              Inspect Unit: SPECIAL OPERATIONS                        Viol Type: CONSTRUCTION


 35164494H RESOLVED - CURE ACCEPTED                                 230WET107 LLC                             CURED/IN-     02/23/2016 201               $0.00
                                                                                                              VIO
                   Severity: CLASS - 2                              Inspect Unit: SPECIAL OPERATIONS                        Viol Type: CONSTRUCTION




 Compliance Status (Open/Resolved) relates to whether a violation has been corrected/uncorrected. Dismissed violations do not require
 filing a Certificate of Correction.                                                                           ·
 ECB Hearing Status and the ECB Penalty Due are separate from Compliance Status (i.e. a penalty is still due in many cases even when
 the violating condition has been fixed).
 Severity Class
 Class 1 - Immediately Hazardous                                                   HAZ - Hazardous - 1968 Building Code
 Class 2 - Major                                                                   NON-HAZ - Non-hazardous - 1968 Building Code
 Class 3 - Lesser

 Violation Status Descriptions
                                                                                                             ECB Hearing Status
 OPEN - No Compliance Recorded                                                                               CURED/IN-VIO - In Violation/no hearing required
 OPEN - Certificate Pending (Certificate of Correction submitted and under                                   STIPULATION/IN-VIO _ No hearing required/in violation
 review)
 OPEN - Certificate Disapproved (Certificate of Correction disapproved/not in                                IN VIOLATION - Hearing decision completed
 compliance)                                                                                                 DISMISSED - Hearing decision completed
  RESOLVED - NIA-Dismissed (at ECB - no Certificate of Correction required)       DEFAULT - Respondent failed to appear at hearing
  RESOLVED - Certificate Accepted (Certification of Correction Accepted/in        PUBLICLY-OWNED - No hearing required
, compliance)                                                                     PENDING -Awaiting ECB hearing or decision
' RESOLVED - Cure Accepted (early correction accepted - in violation/no penalty ; ADMIT/IN-VIO - In Violation/no hearing required
  or hearing)                                                                   · WRITIEN OFF - Imposed penalty legally uncollectable
  RESOLVED - Compliance lnsp/Doc (condition verified by Inspector or by Dept.
  documentation)



  If you have any questions please review these FreguentlY. Asked Questions, the GlossarY., or call the 311 Citizen Service Center by
                                    dialing 311 or (212) NEW YORK outside of New York City.




http: //a 81 0- biswe b. nyc .gov/bis web/EC BQ u eryByloca tionS ervl et? request id =1&a11bin=10 56 6 44                                                  Page 4 of 4
 ECB Violation Details                                                                                                                 8/9/19, 2:07 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 26 of 61




   Buildings                                                                                           ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                  NYC Department of Buildings
                                                                    ECB Violation Details
    Premises: 230WEST107 STREET MANHATTAN                                                Filed At: 230 WEST 107 STREET, MANHATTAN, NY 10q25
    BIN: 1056644         Block: 1878        Lot: 47                                                                        Community Board: 107

    ECB Violation Summary                                                                                                 VIOLATION OPEN
    ECB Violation Number: 35425452M
    Severity: CLASS - 2                                                          Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                         Hearing Status: PENDING


    Respondent Information
       Name:                                  230 W 107 STREET LLC
       Mailing Address:                       1 BATTERY PARK PLAZA SUITE 3100, NEW YORK, NY 10004


   Violation Details
       Violation Date:                        06/10/2019                       Violation Type:          PLUMBING
       Served Date:                           06/10/2019                       Inspection Unit:         MIDTOWN TASK FORCE

            Infraction Codes                     Section of Law                                  Standard Description
                                                                               FAILURE TO MAINTAIN BUILDING IN CODE-COMPLIANT
                    273                28-301.1                                MANNER: PLUMBING FIXTUR E(S) NOT TRAPPED AND/OR
                                                                               VENTED PER PC 916.1 & PC 1002.1; 27-901 (0)
      Specific Violation Condition(s) and Remedy:
      PERMANENT DWELLING USED/CONVERTED FOR OTHER THAN PERMANENT- RESIDENTIAL PURPOSES. C OR 0
      #19740 INDICATES BUILDING TO BE LEGALLY APPROVED AS A CLASS "A" MULTI DWELLING. NOW APT #1J
      USED/CONVERTED TO TRANSIENT U
      Issuing Inspector ID:                   3043                                                     DOB Violation Number: 061019CMTFHZ01
      Issued as Aggravated Level:              NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                   NO COMPLIANCE RECORDED                                           Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 08/08/2019 8:30                            Hearing Status:          PENDING


   ECB Penalty Information
      Penalty Imposed:                       $0.00
      Adjustments:                           $0.00                            Amount Paid:             $0.00


http ://a 81 0-biswe b. nyc. g ov/biswe b/ECBQueryByN um berS ervlet?requestid =2&ecbin=3 5425 452 M                                      Page 1 of 2
ECB Violation Details                                                                                              8/9/19, 2:07 PM
          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation  andDue:
     Penalty Balance Consent $0.00
                             Order Culver v 230 W 107 Street LLC Index No 6 Pg 27 of 61



If you have any questions please review these FreguentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http://a81O-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35425452M                                 Page 2 of 2
 ECB Violation Details                                                                                                         8/9/19, 2:08 P.M
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 28 of 61




   Buildings                                                                            -~ CLICK HERE TO SIGN UP F~R BUIIDINGS NEWS
                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 35425453Y
   Severity: CLASS - 1                                               Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                             Hearing Status: PENDING


   Respondent Information
      Name:                             230 W 107 STREET LLC
      Mailing Address:                   1 BATTERY PARK PLAZA SUITE 310, NEW YORK, NY 10004


   Violation Details
      Violation Date:                   06/10/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      06/10/2019                 Inspection Unit:      MIDTOWN TASK FORCE

           Infraction Codes                Section of Law                               Standard Description
                                                                   FAILURE TO MAINTAIN BUILDING IN CODE COMPLIANT
                                                                   MANNER: LACK OF REQUIRE D NUMBER OF MEANS OF
                   189             28-301.1
                                                                   EGRESS FOR EVERY FLOOR PER BC 1018.1 (2008 CODE); 27-
                                                                   366; BC 1021.1 (2014 CODE)
     Specific Violation Condition(s) and Remedy:
     FAILURE TO MAINTAIN BUILDING IN CODE-COMPLIANT MANNER LACK OF REQUIRED NUMBER OF MEANS OF
     EGRESS FOR EVERY FLOOR PER BC 10184 (2008 CODE);27-366; BC1021.1 (2014 CODE) FOR TRANSIENT USE AT APT
     #1J. REMEDY: DISCO
      Issuing Inspector ID:             3043                                             DOB Violation Number: 061019CMTFHZ02
     Issued as Aggravated Level:         NO


  Dept. of Buildings Compliance History and Events
      Certification Status:          NO COMPLIANCE RECORDED                                    Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 08/08/2019 8:30                 Hearing Status:        PENDING


  ECB Penalty Information
     Penalty Imposed:                   $0.00


http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35425453Y                                             Page 1 of 2
ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation
      Adjustments:and Consent $0.00
                              Order Culver v 230 W 107
                                               Amount     Street LLC
                                                      Paid:       $0.00 Index No 6 Pg 29 of 61
       Penalty Balance Due:                    $0.00




 If you have any questions please review these FreguentlY. Asked Questions, the Glossa[y_, or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http://a 81 O-biswe b. nyc.g ov/bisweb/EC BQ ue ryByN um berServlet? req uestid =2&ec bin =3 5425453Y                  Page 2 of 2
 ECB Violation Details                                                                                                                    8/9/19, 2:08 PM
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 30 of 61




   Buildings                                                                                              ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                    NYC Department of Buildings
                                                                      ECB Violation Details
    Premises: 230 WEST 107 STREET MANHATTAN                                                 Filed At: 230 WEST 107 STREET, MANHATTAN, NY 10025
    BIN: 1056644         Block: 1878         Lot: 47                                                                          Community Board: 107

    ECB Violation Summary                                                                                                    VIOLATION OPEN
    ECB Violation Number: 35425455H
    Severity: CLASS - 1                                                            Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                         Hearing Status: PENDING


    Respondent Information
       Name:                                   230 W 107 STREET LLC
       Mailing Address:                         1 BATTERY PLAZA SUITE 3100, NEW YORK, NY 10004


   Violation Details
       Violation Date:                         06/10/2019                        Violation Type:           CONSTRUCTION
       Served Date:                            06/10/2019                        Inspection Unit:          MIDTOWN TASK FORCE

            Infraction Codes                      Section of Law                                    Standard Description
                                                                                 FAILURE TO MAINTAIN BUILDING IN CODE-COMPLIANT
                     102                28-301.1
                                                                                 MANNER
      Specific Violation Condition(s) and Remedy:
      FAILURE TO MAINTAIN BUILDING IN CODE COMPLIANT MANNER, LACK OF A SYSTEM OF AUTOMATIC SPRINKLET
      WHERE IS REQUIRED AS OER BC 903.2 AND 27-954FOR TRANSIENT USE AT APT#1J. REMEDY: DISCONTINUE
      ILLEGAL OCCUPANCY.
      Issuing Inspector ID:         3043                             DOB Violation Number: 061019CMTFHZ04
      Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                    NO COMPLIANCE RECORDED                                             Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 08/08/2019 8:30                               Hearing Status:          PENDING


   ECB Penalty Information
      Penalty Imposed:                         $0.00
      Adjustments:                             $0.00                            Amount Paid:              $0.00
      Penalty Balance Due:                     $0.00


http://a 81 0-bisweb. nyc.g ov/bisweb/E C BQ u eryByN um berServlet? req u estid= 2&ecbin= 3 542545 5 H                                      Page 1 of 2
ECB Violation Details                                                                                              8/9/19, 2:08 PM

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 31 of 61

If you have any questions please review these Freguentlv. Asked Questions, the Glossa[y,, or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http ://a 81 0- bis web. nyc. g ov/b isweb/EC BQ u e ry8yN um berServlet?req u estid=2&ecbin =3 5425 455 H            Page 2 of 2
 ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 32 of 61




   Buildings                                                                                               ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                  NYC Department of Buildings
                                                                    ECB Violation Details
    Premises: 230WEST107 STREET MANHATTAN                                                 Filed   ~t:   230 WEST 107 STREET, MANHATTAN, NY 10025
    BIN: 1056644         Block: 1878        Lot: 47                                                                            Community Board: 107

   ECB Violation Summary                                                                                                      VIOLATION OPEN
   ECB Violation Number: 390070591
   Severity: CLASS - 1                                                           Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                                        Hearing Status: PENDING


   Respondent Information
       Name:                                  230 W 107 STREET LLC ATTE
       Mailing Address:                       P OBOX 967, NEW YORK, NY 10272


   Violation Details
       Violation Date:                        08/05/2019                       Violation Type:              CONSTRUCTION
       Served Date:                           08/05/2019                       Inspection Unit:             ELECTRICAL DIVISION

            Infraction Codes                     Section of Law                                   Standard Description
                                                                                UNLAWFUL ACTS. FAILURE TO COMPLY WITH
                     187               28-201.1
                                                                                COMMISSIONER'S ORDER
      Specific Violation Condition(s) and Remedy:
      FAILURE TO COMPLY WITH THE COMMISSIONER'S ORDER SUMMONS 35402319LAND35402318J STILL EXIST,
      COMPLY WITH COMMISSIONER'S ORDER; COMPLY WITH CODE
      Issuing Inspector ID:         2276                         DOB Violation Number:
      Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                   NO COMPLIANCE RECORDED                                                Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 09/19/2019 11 :30                           Hearing Status:              PENDING


   ECB Penalty Information
      Penalty Imposed:                        $0.00
      Adjustments:                            $0.00                            Amount Paid:                 $0.00
      Penalty Balance Due:                    $0.00



http ://a810-b isweb. nyc.g ov/bisweb/EC BQ ue ryByN u mberServlet?req uestid; 2&ecbin;3 9 0 070 59J                                         Page 1 of 2
ECB Violation Details                                                                                               8/9/19, 2:09 PM
          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 33 of 61

 If you have any questions please review these FrequentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=39007059J                                  Page 2 of 2
 ECB Violation Details                                                                                                                       8/9/19, 2:11 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 34 of 61




   Buildings                                                                                                 ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                      NYC Department of Buildings
                                                                        ECB Violation Details
    Premises: 230 WEST 107 STREET MANHATTAN                                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
    BIN: 1056644          Block: 1878         Lot: 47                                                                            Community Board: 107

    ECB Violation Summary                                                                                                       VIOLATION OPEN
    ECB Violation Number: 354023181
    Severity: CLASS -1                                                               Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                             Hearing Status: PENDING


    Respondent Information
       Name:                                     230 WEST 107 STREET LLC A
       Mailing Address:                          PO BOX 967, NEW YORK, NY 10272


   Violation Details
       Violation Date:                          06/05/2019                         Violation Type:           ELECTRICAL
       Served Date:                             06/05/2019                         Inspection Unit:          SPECIAL OPERATIONS

            Infraction Codes                        Section of Law                                   Standard Description
                                                                                    MISCELLANEOUS VIOLATION OF THE ELECTRICAL CODE
                     1D1                  EC-MISC
                                                                                    TECHNICAL STANDARDS
       Specific Violation Condition(s) and Remedy:
       400.8 FLEXIBLE CORDS USED AS PERMANENT WIRING I OBSERVED THROUGHOUT THE ENTIRE CELLAR, FLEXIBLE
       EXTENSIONS USED AS A PERMANENT WIRING METHOD, CUT, SPLICED, RAN THROUGH CEILINGS, AND DOORWATS,
       COVERED IN RUGS, S
       Issuing Inspector ID:                    2638                                                         DOB Violation Number: 060519ECSPOMQ02
       Issued as Aggravated Level:                NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                     NO COMPLIANCE RECORDED                                               Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 08/08/2019 8:30                                 Hearing Status:           PENDING


   ECB Penalty Information
      Penalty Imposed:                          $0.00
      Adjustments:                              $0.00                             Amount Paid:               $0.00
      Penalty Balance Due:                      $0.00


http: //a 81 0-bisweb. nyc. gov/biswe b/EC BQ ue ryByN um berServlet? req uestid = 2&ecb in =3 540 231 BJ·                                     Page 1 of 2
ECB Violation Details                                                                                                8/9/19, 2:11 PM

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 35 of 61

 If you have any questions please review these FreguentlY. Asked Questions, the Glossarv., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http://a 81 0-bisweb. nyc.gov/b is web/EC BQu eryByN um berServlet? req u estid= 2&ecbin=3 540 231 BJ                   Page 2 of 2
 ECB Violation Details                                                                                                                          8/9/19, 2:11 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 36 of 61




   Buildings                                                                                                (gJ   CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                      NYC Department of Buildings
                                                                        ECB Violation Details
    Premises: 230 WEST 107 STREET MANHATTAN                                                   Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
    BIN: 1056644          Block: 1878         Lot: 47                                                                              Community Board: 107

    ECB Violation Summary                                                                                                         VIOLATION OPEN
    ECB Violation Number: 35402319L
    Severity: CLASS -1                                                              Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                             Hearing Status: PENDING


    Respondent Information
       Name:                                    230 WEST 107 STREET LLC A
       Mailing Address:                         PO BOX 967, NEW YORK, NY 10272


   Violation Details
       Violation Date:                          06/05/2019                        Violation Type:           ELECTRICAL
       Served Date:                             06/05/2019                        Inspection Unit:          SPECIAL OPERATIONS
            Infraction Codes                    Section of Law                                       Standard Description
                   1C9                   27-3018(B)                                 ELECTRICAL WORK WITHOUT A PERMIT
       Specific Violation Condition(s) and Remedy:
       ELECTRICAL WORK WITHOUT A PERMIT. I OBSERVED IN THE CELLAR APARTMENT LL 1,LL2,B1 ,J AND G WIRED AND
       IN USE WITHOUT ANY ELECTRICAL PERMIT ON FILE AT THE DEPARTMENT OF BUILDINGS COVERING THIS
       ELECTRICAL INSTALLATIO
       Issuing Inspector ID:        2638                             DOB Violation Number: 060519ECSPOMQ01
       Issued as Aggravated Level:                NO


   Dept. of Buildings Compliance History and Events
       Certification Status:                    NO COMPLIANCE RECORDED                                                 Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 08/08/2019 8:30                                Hearing Status:           PENDING


   ECB Penalty Information
      Penalty Imposed:                         $0.00
      Adjustments:                             $0.00                              Amount Paid:              $0.00
      Penalty Balance Due:                     $0.00



http ://a 81 0- bis web. nyc. gov/bisweb/E C BQ ueryByN u mberS ervlet?req uestid= 2&ecbin =3 54 0 2319 L                                         Page1of2
ECB Violation Details

          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 37 of 61

 If you have any questions please review these FreguentlY. Asked Questions, the Glossa(Y., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35402319L                                  Page 2 of 2
 ECB Violation Details                                                                                                         0/'d/   lt'l 1 .t.•11 r'IVI


          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 38 of 61




  Buildings
                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 35414724N
   Severity: CLASS - 1                                               Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                             Hearing Status: PENDING


   Respondent Information
      Name:                              230 W/07 STREET LLC/AHUVA
      Mailing Address:                   PO BOX 967, NEW YORK, NY 10272


   Violation Details
      Violation Date:                   06/05/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      06/05/2019                 Inspection Unit:      SPECIAL OPERATIONS

           Infraction Codes                Section of Law                            Standard Description
                                                                   OCCUPANCY CONTRARY TO THAT ALLOWED BY THE
                   103             28-118.3.2                      CERTIFICATE OF OCCUPANCY OR BUILDINGS DEPARTMENT
                                                                   RECORDS
      Specific Violation Condition(s) and Remedy:
      OCCUPANCY CONTRARY TO CERTIFICATE OF OCCUPANCY OR DEPARTMENT OF BUILDING RECORDS. AT TIME OF
      INSPECTION NOTED AT CELLAR APT #LL 1 IS BEING OCCUPIED AS A (1) BEDROOM DWELLING UNIT WITH FULL
      HEIGHT PARTITIONS, DOO
      Issuing Inspector ID:       2844                                  DOB Violation Number: 060519CSPODG08
      Issued as Aggravated Level: AGGRAVATED OFFENSE LEVEL 1


  Dept. of Buildings Compliance History and Events
      Certification Status:             NO COMPLIANCE RECORDED                                     Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 08/15/2019 8:30                  Hearing Status:       PENDING


  ECB Penalty Information
     Penalty Imposed:                   $0.00
     Adjustments:                       $0.00                      Amount Paid:          $0.00


http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35414724N                                             Page 1 of 2
ECB Violation Details                                                                                              0/::1/   ltl'r   ~·I   I r""IVI


          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation  andDue:
     Penalty Balance Consent $0.00
                             Order Culver v 230 W 107 Street LLC Index No 6 Pg 39 of 61



If you have any questions please review these FreguentlY-Asked Questions, the Glossa[Y-, or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http://a810-bisweb.nyc.gov/bisweb/ECBQuery8yNumberServlet?requestid=2&ecbin=3 5414 724N                                 Page 2 of 2
 ECB Violation Details                                                                                                         8/9/19, 2:12 PM
           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 40 of 61




   Bulldlngs                                                                            la] Cl.fol( HERE TO SIGN;tJJ>FOR BUJLDiNGS NEWS
                                                                                         .   '   '   .,               ..

                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 39004478K
   Severity: CLASS - 2                                               Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                             Hearing Status: PENDING


   Respondent Information
      Name:                             230 W 107 STREET LLC ATTE
      Mailing Address:                  P OBOX 967, NEW YORK, NY 10272


   Violation Details
      Violation Date:                   06/19/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      07/01/2019                 Inspection Unit:      MANHATTAN CONSTRUCTION
           Infraction Codes                Section of Law                            Standard Description
                                                                   FAILURE TO MAINTAIN BUILDING IN CODE-COMPLIANT
                   202             28-301.1
                                                                   MANNER
     Specific Violation Condition(s) and Remedy:
     FAILURE TO MAINTAIN BUILDING IN CODE-COMPLIANT MANNER. NOTED, AT THE TIME OF INSPECTION OBSERVED
     ONE STEP MISSING IN THE FIRE ESCAPE AT THE2ND FLOOR ABOVE THE SIDE ENTRY DOOR, ALSO OBSERVED 3
     INCH PIPE ON THE
     Issuing Inspector ID:              3081                                             DOB Violation Number:
     Issued as Aggravated Level: NO


   Dept. of Buil~ings Compliance History and Events
     Certification Status:           NO COMPLIANCE RECORDED                                    Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 08/29/2019 9:30                 Hearing Status:        PENDING


  ECB Penalty Information
     Penalty Imposed:                   $0.00
     Adjustments:                       $0.00                     Amount Paid:           $0.00
     Penalty Balance Due:               $0.00


http://a81O-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=39004478K                                             Page 1 of 2
ECB Violation Details                                                                                               C/t1f   l~1   L• IL l""IVI


          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 41 of 61

If you have any questions please review these FreguentlY. Asked Questions, the Glossa(Y., or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http://aB10-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=39004478K                                   Page 2 of 2
 ECB Violation Details                                                                                                         0/f:J/ 1~ 1 L• IL r""IVI


          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 42 of 61




   Buildings                                                                            ta· cL1c~ HEtiE io s10N uPf:o~ eOtLDINGs NEWS
                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 39004479M
   Severity: CLASS - 2                                               Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                             Hearing Status: .PENDING


   Respondent Information
      Name:                             230 W 107 STREET LLC ATTE
      Mailing Address:                  P OBOX 967 , NEW YORK , NY 10272


   Violation Details
      Violation Date:                   06/19/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      07/01/2019                 Inspection Unit:      MANHATTAN CONSTRUCTION
           Infraction Codes               Section of Law                            Standard Description
                  201              28-105.1                        WORK WITHOUT A PERMIT
      Specific Violation Condition(s) and Remedy:
     WORK WITHOUT A PERMIT. NOTED, AT THE TIME OF INSPECTION OBSERVED ERECTED LAUNDRY ROOM INCLUDES
     WASHING AND DRYERS MACHINES AND PLUMBING CONNECTIONS IN THE CELLAR LEVEL. WORK DONE 100%.,
     OBTAIN ALL PERMITS
     Issuing Inspector ID:      3081                                                     DOB Violation Number:
     Issued as Aggravated Level: NO


  Dept. of Buildings Compliance History and Events
     Certification Status:              NO COMPLIANCE RECORDED                                     Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 08/29/2019 9:30                 Hearing Status:        PENDING


  ECB Penalty Information
     Penalty Imposed:                   $0.00
     Adjustments:                       $0.00                     Amount Paid:           $0.00
     Penalty Balance Due:               $0.00



http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=39004479M                                              Page 1 of 2
1:1.,;1:1   v101at1on uera11s

                  20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
            Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 43 of 61
If you have any questions please review these FreguentlY. Asked Questions, the Glossa!Y., or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=39004479M                                  Page 2 of 2
 ECB Violation Details

          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 44 of 61




   Buildlngs
                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 35399224Y
   Severity: CLASS - 1                                               Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                            Hearing Status: PENDING


   Respondent Information
      Name:                             230 W 107 STREET LLC
      Mailing Address:                  P.OBOX 967 , NY , NY 10272


   Violation Details
      Yiolation Date:                   05/25/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      05/25/2019                 Inspection Unit:      SPECIAL OPERATIONS
           Infraction Codes                Section of Law                            Standard Description
                                                                   UNLAWFUL ACTS. FAILURE TO COMPLY WITH
                   187             28-201.1
                                                                   COMMISSIONER'S ORDER
     Specific Violation Condition(s) and Remedy:
     FAILURE TO COMPLY WITH THE COMMISSIONERS' ORDER CONTAINED IN SUMMONSNIOLATION #35386108Y ISSUED
     ON 3/19/19 AND TO FILE A CERT.OF CORRECTION PURSUANT TO 28-201.1 AND 1RCNY102-01.WORK W/O
     PERMIT.REM:COMPLY WITH
     Issuing Inspector ID:        2882                                 DOB Violation Number: 052519ASPOM003
     Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
      Certification Status:          NO COMPLIANCE RECORDED                                    Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 09/19/2019 10:30                 Hearing Status:       PENDING


  ECB Penalty Information
     Penalty Imposed:                   $0.00
     Adjustments:                       $0.00                     Amount Paid:           $0.00
     Penalty Balance Due:               $0.00

http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35399224Y                                             Page 1 of 2
ECB Violation Details                                                                                                8/9/19, 2:12 PM

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 45 of 61

 If you have any questions please review these FreguentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http://a 81 0-biswe b. nyc.gov/biswe b/EC BQu eryByN um berServlet?requ estid =2&ecbin =3 53 99224 Y                    Page 2 of 2
 ECB Violation Details                                                                                                         O/:;,f   1~ 1 ~· IW l""'IVI


           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 46 of 61




                                                                                        .S   CLICK HERE TO SIGN UP FOR BOILDINcis NEWS
                                                        NYC Department of Buildings
                                                         ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                   Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 35399450M
   Severity: CLASS - 2                                              Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                            Hearing Status: PENDING


   Respondent Information
      Name:                             230 W 107 STREET LLC
      Mailing Address:                  P.OBOX 967, NY, NY 10272


   Violation Details
      Violation Date:                   05/25/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      05/25/2019                 Inspection Unit:      SPECIAL OPERATIONS

           Infraction Codes                Section of Law                             Standard Description
                                                                   FAILURE TO COMPLY WITH THE COMMISSIONER'S ORDER TO
                   263             28-204.4                        FILE A CERTIFICATE OF CORRECTION WITH THE DEPARTMENT
                                                                   OF BUILDINGS
      Specific Violation Condition(s) and Remedy:
      FAILURE TO COMPLY WITH THE COMMISSIONERS' ORDER CONTAINED IN SUMMONSNIOLATION #35386107M
      ISSUED ON 3/19/19 AND TO FILE A CERT.OF CORRECTIONPURSUANT TO 28-201.1AND1RCNY 102-01.0CCUPANCY
      CONTRARY TO THAT ALLOW
      Issuing Inspector ID:     2882                                 DOB Violation Number: 052519ASPOM004
      Issued as Aggravated Level: AGGRAVATED OFFENSE LEVEL 1


  Dept. of Buildings Compliance History and Events
      Certification Status:             NO COMPLIANCE RECORDED                                     Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 09/19/2019 10:30                Hearing Status:        PENDING
                                          ---····----·-·---~



  ECB Penalty Information
     Penalty Imposed:                   $0.00
     Adjustments:                       $0.00                     Amount Paid:           $0.00


http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35399450M                                              Page 1 of 2
ECB Violation Details                                                                                             Vf'"'I   '"I ..... '""•'"'

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation  andDue:
      Penalty Balance Consent $0.00
                              Order Culver v 230 W 107 Street LLC Index No 6 Pg 47 of 61



If you have any questions please review these Freguently Asked Questions, the Glossary, or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http ://a 81 0-biswe b. nyc.gov/biswe b/E CBQ ueryByN um berServ let?req uestid=2&ecb in =3 53 994 50 M                    Page 2 of 2
 ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 48 of 61




   Buildings                                                                                              ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                    NYC Department of Buildings
                                                                      ECB Violation Details
    Premises: 230 WEST 107 STREET MANHATTAN                                                 Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
    BIN: 1056644         Block: 1878         Lot: 47                                                                          Community Board: 107

   ECB Violation Summary                                                                                                     VIOLATION OPEN
   ECB Violation Number: 35386107M
   Severity: CLASS • 1                                                             Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                            Hearing Status: PENDING


   Respondent Information
       Name:                                   230 W 107 STREET LLC ATTN
       Mailing Address:                        P.O. BOX 967, NY, NY 10272-096


   Violation Details
       Violation Date:                         03/19/2019                        Violation Type:           CONSTRUCTION ,
       Served Date:                            03/19/2019                        Inspection Unit:          SPECIAL OPERATIONS

            Infraction Codes                      Section of Law                                    Standard Description
                                                                                  OCCUPANCY CONTRARY TO THAT ALLOWED BY THE
                     103                28-118.3.2                                CERTIFICATE OF OCCUPANCY OR BUILDINGS DEPARTMENT
                                                                                  RECORDS
      Specific Violation Condition(s) and Remedy:
       OCCUPANCY CONTRARY TO CERT TO OCCUPANCY OR DOB RECORDS AT CELLAR,AT TIME OF INSPECTION. NOTED:
       CREATED ADDITIONAL 1 CLASS'A'APT W/FULL HEIGHT PARTITIONS,3PC BATHROOM FULL KITCHEN W/GAS STOVE
       FOR COOKING,WATER
      Issuing Inspector ID:                    2844                                                        DOB Violation Number: 031919CSPODG09
      Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                    NO COMPLIANCE RECORDED                                              Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time:                 10/31/2019 8:30               Hearing Status:          PENDING


   ECB Penalty Information
      Penalty Imposed:                         $0.00
      Adjustments:                             $0.00                             Amount Paid:             $0.00


http ://a 81 0-b is web. nyc,g ov/biswe b/EC BQu e ryByN um berServ let?req uesti d=2&ecbin=3 53 86107M                                     Page 1 of 2
ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation  andDue:
      Penalty Balance Consent $0.00
                              Order Culver v 230 W 107 Street LLC Index No 6 Pg 49 of 61



 If you have any questions please review these Freguently Asked Questions, the Glossa[Y-, or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http://a 810-b is web. nyc.gov/b isweb/EC BQu eryByN um be rServlet?requestid= 2&ec b in=3 53 86107 M                 Page 2 of 2
 t:l;ts v101a11on uetam;


           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 50 of 61




   Buildings                                                                                               S   CLICK HERE TO SIGN UP FOR BUILDINGS NEWS
                                                                     NYC Department of Buildings
                                                                       ECB Violation Details
    Premises: 230WEST107 STREET MANHATTAN                                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
    BIN: 1056644           Block: 1878        Lot: 47                                                                           Community Board: 107

    ECB Violation Summary                                                                                                      VIOLATION OPEN
    ECB Violation Number: 35386108Y
    Severity: CLASS - 1                                                            Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                           Hearing Status: PENDING


    Respondent Information
       Name:                                    230 WEST 107 STREET LLC A
       Mailing Address:                         PO BOX 967 , NY , NY 10272


   Violation Details
       Violation Date:                          03/19/2019                       Violation Type:           CONSTRUCTION
       Served Date:                            03/19/2019                        Inspection Unit:          SPECIAL OPERATIONS
            Infraction Codes                    Section of Law                                      Standard Description
                   101                   28-105.1                                  WORK WITHOUT A PERMIT
       Specific Violation Condition(s) and Remedy:
       WORK WITHOUT A PERMIT.AT TIME OF INSPECTION AT CELLAR NOTED ERECTED FULL HEIGHT PARTITIONS WITH
       DOORS AND LOCKING DEVICES CREATING TWO ADDITIONAL DWELLING UNITS (1)CLASS AAPT WITH 3 PIECE
       BATHROOM FULL KITCHE
                                                                                                           DOB Violation Number:
       Issuing Inspector ID:                   2844
                                                                                                           03192019CSPODG10
       Issued as Aggravated Level:               NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                    NO COMPLIANCE RECORDED                                                Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time:                  10/31 /2019 8:30             Hearing Status:           PENDING


   ECB Penalty Information
      Penalty Imposed:                         $0.00
      Adjustments:                             $0.00                            Amount Paid:               $0.00
      Penalty Balance Due:                     $0.00


http ://a 810-biswe b. nyc.g ov/biswe b/EC BQ u eryByN um berServlet?req uestid =2&ecb in=3 5 3 8 61 OBY                                       Page 1 of 2
C\,,O VIUJCILJUrl LJtHi:lll::ii



            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 51 of 61

If you have any questions please review these FrequentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                               by dialing 311 or (212) NEW YORK outside of New York City.




http://a81O-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35386108Y                                 Page 2 of 2
 ECB Violation Details                                                                                                         U/V/ 1v 1 L• l"'t r1v1


          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 52 of 61




   Buildings                                                                            ·.~ CLICK HERE Td si&N.u~ fbR BUILQIN..$ NEWS
                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230WEST107 STREET MANHATTAN                                    Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 35402320Z
   Severity: CLASS -1                                                Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                             Hearing Status: PENDING


   Respondent Information
      Name:                             230W107 STREET LLC/AHUV
      Mailing Address:                  POXBOX 967 , NEW YORK , NY 10272


   Violation Details
      Violation Date:                   06/05/2019                 Violation Type:       CONSTRUCTION
      Served Date:                      06/05/2019                 Inspection Unit:      SPECIAL OPERATIONS
           Infraction Codes                Section of Law                            Standard Description
                                                                   OCCUPANCY CONTRARY TO THAT ALLOWED BY THE
                   103             28-118.3.2                      CERTIFICATE OF OCCUPANCY OR BUILDINGS DEPARTMENT
                                                                   RECORDS
      Specific Violation Condition(s) and Remedy:
      OCCUPANCY CONTRARY TO CERTIFICATE OF OCCUPANCY OR DEPT OF BUILDING RECORDS AT TIME OF
      INSPECTION NOTED: AT 1ST FL APT# 1G CREATED DUPLEX APT JOB# 121367644 IS FOR CELLAR RECREATION
      ROOM NOT FOR SLEEPING IN CONS
      Issuing Inspector ID:             2844                                             DOB Violation Number: 060519CSPODG04
      Issued as Aggravated Level: NO


  Dept. of Buildings Compliance History and Events
     Certification Status:              NO COMPLIANCE RECORDED                                     Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit {AEU) for all violations. A violation that is not
  dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 08/08/2019 8:30                  Hearing Status:       PENDING


  ECB Penalty Information
     Penalty Imposed:                   $0.00
     Adjustments:                       $0.00                     Amount Paid:           $0.00


http://aB10-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35402320Z                                              Page 1 of 2
ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation  andDue:
      Penalty Balance Consent $0.00
                              Order Culver v 230 W 107 Street LLC Index No 6 Pg 53 of 61



 If you have any questions please review these FreguentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http: //a 810-biswe b. nyc. g ov/biswe b/EC BQ u eryBy Nu mbe rS ervlet?requ est id =2&ecb in =3 540 23 20 Z           Page 2 of 2
 ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 54 of 61




   Buildings                                                                                               ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS

                                                                     NYC Department of Buildings
                                                                       ECB Violation Details
    Premises: 230WEST107 STREET MANHATTAN                                                    Filed At: 230 WEST 107 STREET, MANHATTAN, NY 10025
    BIN: 1056644          Block: 1878        Lot: 47                                                                           Community Board: 107

    ECB Violation Summary                                                                                                     VIOLATION OPEN
    ECB Violation Number: 35402321K
    Severity: CLASS - 1                                                              Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                                             Hearing Status: PENDING


    Respondent Information
       Name:                                    230W107 STREET LLC/AHUV
       Mailing Address:                         PO BOX 967, NEW YORK, NY 10272


   Violation Details
       Violation Date:                          06/05/2019                        Violation Type:           CONSTRUCTION
       Served Date:                             06/05/2019                        Inspection Unit:          SPECIAL OPERATIONS

            Infraction Codes                    Section of Law                                      Standard Description
                   101                   28-105.1                                  WORK WITHOUT A PERMIT
       Specific Violation Condition(s) and Remedy:
       WORK WITH OUT A PERMIT AT TIME OF INSPECTION NOTED AT CELLAR APT #11-2 ERECTED FULL HEIGHT
       PARTITIONS CREATING (1) THREE BEDROOM DWELLING WITH TWO (3) PIECE BATHS (1) FULL KITCHEN WITH GAS
       STOVE FOR COOKING WAS
       Issuing Inspector ID:                    2844                                                        DOB Violation Number: 060519CSPODG03
       Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                     NO COMPLIANCE RECORDED                                              Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 08/08/2019 8:30                                Hearing Status:          PENDING


   ECB Penalty Information
      Penalty Imposed:                         $0.00
      Adjustments:                             $0.00                              Amount Paid:             $0.00
      Penalty Balance Due:                     $0.00



http ://a 81 0-b is web. nyc. g ov/biswe b/EC BQue ryByN um berServlet?requ estid =2&ecbin=3 540 23 21 K                                     Page 1 of 2
ECB Violation Details                                                                                                ....   ,... , ..... , ..... , .....
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 55 of 61

 If you have any questions please review these FreguentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http: //a 81 0-biswe b. nyc.g ov/b is web/EC BQ ue ryBy Nu m berServ let?req u estid= 2&ecb in =3 540 23 21 K                   Page 2 of 2
 ECB Violation Details

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 56 of 61




   Buildings                                                                                              ~ CLICK HERE TO SIGN UP FOR BUILDINGS NEWS
                                                                    NYC Department of Buildings
                                                                      ECB Violation Details
    Premises: 230 WEST 107 STREET MANHATTAN                                                 Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
    BIN: 1056644         Block: 1878         Lot: 47                                                                          Community Board: 107

    ECB Violation Summary                                                                                                    VIOLATION OPEN
    ECB Violation Number: 39002406M
   Severity: CLASS - 2                                                             Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                                            Hearing Status: PENDING


   Respondent Information
       Name:                                   230 W 107 STREET LLC ATTE
       Mailing Address:                        P OBOX 967, NEW YORK, NY 10272


   Violation Details
       Violation Date:                         04/27/2019                        Violation Type:           CONSTRUCTION
       Served Date:                            04/27/2019                        Inspection Unit:          MANHATTAN CONSTRUCTION
            Infraction Codes                   Section of Law                                     Standard Description
                   201                  28-105.1                                 WORK WITHOUT A PERMIT
      Specific Violation Condition(s) and Remedy:
      WORK WITHOUT A PERMIT: NOTED: UPON INSPECTION OF APT 6K OBSERVED PARTITION WALLS BUILT AT FRONT
      OF APT. CREATING AN EXTRA ROOM. ROOM IS APPROXIMATELY 8 FEET WIDE BY 16 FEET LONG. WOODEN DOOR
      AND HARDWARE. WORK
      Issuing Inspector ID:         2923                            DOB Violation Number:
      Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
      Certification Status:                    NO COMPLIANCE RECORDED                                              Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
      Scheduled Hearing Date/Time: 08/29/2019 11 :30                             Hearing Status:          PENDING


   ECB Penalty Information
      Penalty Imposed:                         $0.00
      Adjustments:                             $0.00                            Amount Paid:              $0.00
      Penalty Balance Due:                     $0.00



http ://a 810-b is web. nyc.g ov/b is web/EC BQu ery ByN um berServlet?req u estid=2&ec bin=39 00 2406M                                     Page 1 of 2
ECB Violation Details                                                                                                .... , . . . , , , .... ,   .....   ,...,-I   OH




           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 57 of 61

 If you have any questions please review these FreguentlY. Asked Questions, the Glossa[Y., or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http ://a 810-b is web. nyc .gov/biswe b/E CBQ ueryByNu m berServlet?req uestid =2&ecbin =39 00 240 6M                            Page 2 of 2
 t:t,;~   V101at1on ue1a11s                                                         W, ..., ...., -··-I UI
            20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
      Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 58 of 61




    Buildings                                                                           ·~ CLICK HERf:.rosiaN u~ FOR &u1toINas. NEws
                                                          NYC Department of Buildings
                                                            ECB Violation Details
    Premises: 230WEST107 STREET MANHATTAN                                   Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
    BIN: 1056644              Block: 1878   Lot: 47                                                              Community Board: 107

    ECB Violation Summary                                                                                       VIOLATION OPEN
    ECB Violation Number: 35425454X
    Severity: CLASS - 1                                               Certification Status: NO COMPLIANCE RECORDED
    Penalty Balance Due: $0.00                                            Hearing Status: PENDING


    Respondent Information
          Name:                              230 W 107 STREET LLC
          Mailing Address:                    1 BATTERY PARK SUITE 3100, NEW YORK, NY 10004


   Violation Details
          Violation Date:                    06/10/2019             Violation Type:       CONSTRUCTION
          Served Date:                       06/10/2019             Inspection Unit:      MIDTOWN TASK FORCE
               Infraction Codes               Section of Law                         Standard Description
                      106               27-MISC, 28-MISC, BC -MIS   MISCELLANEOUS VIOLATIONS
          Specific Violation Condition(s) and Remedy:
          907.2.8 FAILURE TO PROVIDE FIRE ALARM SYSTEM FOR TRANSIENT USE AT APT#1J (CLASS J) REMEDY:
          DISCONTINUE ILLEGAL OCCUPANCY.
          Issuing Inspector ID:     3043                                 DOB Violation Number: 061019CMTFHZ03
          Issued as Aggravated Level: NO


   Dept. of Buildings Compliance History and Events
          Certification Status:              NO COMPLIANCE RECORDED                                 Compliance On:
   A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
   dismissed by ECB will continue to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
   if you have paid the penalty imposed by ECB.


   ECB Hearing Information
          Scheduled Hearing Date/Time: 08/08/2019 8:30              Hearing Status:       PENDING
                                                                                                        ·~~-~--·-----



   ECB Penalty Information
          Penalty Imposed:                   $0.00
          Adjustments:                       $0.00                  Amount Paid:          $0.00
          Penalty Balance Due:               $0.00




http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35425454X                                              Page 1 of 2
ECB Violation Details                                                                                                U/""l '"'1 ...,. ,.,. • " '



           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 59 of 61

 If you have any questions please review these Freguentlv. Asked Questions, the Glossary_, or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http: //a 81 0- bis web. nyc .gov/biswe b/EC BQ ueryByNu m berServlet?requestid =2&ecbin=3 5425 454X                      Page 2 of 2
 ECB Violation Details                                                                                                         u, . . , ..... , ........ ' ....
          20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
    Stipulation and Consent Order Culver v 230 W 107 Street LLC Index No 6 Pg 60 of 61




  Buildings
                                                        NYC Department of Buildings
                                                          ECB Violation Details
   Premises: 230 WEST 107 STREET MANHATTAN                                  Filed At: 230WEST107 STREET, MANHATTAN, NY 10025
   BIN: 1056644          Block: 1878   Lot: 47                                                                  Community Board: 107

   ECB Violation Summary                                                                                       VIOLATION OPEN
   ECB Violation Number: 354342721
   Severity: CLASS - 1                                              Certification Status: NO COMPLIANCE RECORDED
   Penalty Balance Due: $0.00                                         . Hearing Status: PENDING


   Respondent Information
      Name:                             230 WEST 107TH STREET LLC
      Mailing Address:                  PO BOX 967 , MANHATTAN , NY 10272


   Violation Details
      Violation Date:                   06/25/2019                Violation Type:       CONSTRUCTION
      Served Date:                      06/25/2019                Inspection Unit:      SPECIAL OPERATIONS
           Infraction Codes                Section of Law                             Standard Description
                                                                    OCCUPANCY CONTRARY TO THAT ALLOWED BY THE
                   103             28-118.3.2                       CERTIFICATE OF OCCUPANCY OR BUILDINGS DEPARTMENT
                                                                    RECORDS
      Specific Violation Condition(s) and Remedy:
      OCCUPANCY CONTRARY TO THAT ALLOWED BY THE CERTIFICATE OF OCCUPANCY ORBUILDING DEPARTMENT
      RECORDS NOTED:DUPLEZ APARTMENT 1K CELLAR SPACE ILLEGALLY ARRANGED AND OCCUPIED AS A BEDROOM
      WITH NED AND PERSONAL EFFECT
      Issuing Inspector ID:  2871                                DOB Violation Number: 06252019CSPODB02
      Issued as Aggravated Level: NO


  Dept. of Buildings Compliance History and Events
     Certification Status:              NO COMPLIANCE RECORDED                                    Compliance On:
  A Certificate of Correction must be submitted to the Administrative Enforcement Unit (AEU) for all violations. A violation that is not
  dismissed by ECB will continue. to remain ACTIVE or "open" on DOB records until acceptable proof is submitted to the AEU, even
  if you have paid the penalty imposed by ECB.


  ECB Hearing Information
     Scheduled Hearing Date/Time: 09/26/2019 10:30                Hearing Status:       PENDING


  ECB Penalty Information
     Penalty Imposed:                  $0.00
     Adjustments:                      $0.00                      Amount Paid:          $0.00


http://a810-bisweb.nyc.gov/bisweb/ECBQueryByNumberServlet?requestid=2&ecbin=35434272J                                                Page 1 of 2
ECB Violation lJetalls

           20-12960-lgb Doc 15-1 Filed 01/03/21 Entered 01/03/21 19:59:17 Exhibit
     Stipulation  andDue:
      Penalty Balance Consent $0.00
                               Order Culver v 230 W 107 Street LLC Index No 6 Pg 61 of 61



 If you have any questions please review these FreguentlY. Asked Questions, the GlossafY-, or call the 311 Citizen Service Center
                                by dialing 311 or (212) NEW YORK outside of New York City.




http ://a810-b is web. nyc. g ov/biswe b/ECBQ ueryByN um berServlet?req uestid; 2&ecbin;3 5434272J                     Page 2 of 2
